Case 2:19-cv-00207-JAW Document 1 Filed 05/09/19 Page 1 of 76     PageID #: 1




                           UNITED STATES DISTRICT COURT
                                DISTRICT OF MAINE




Prime Steakhouse, on behalf of itself and all   CLASS ACTION COMPLAINT
others similarly situated,
                                                JURY TRIAL DEMANDED
  Plaintiff,

                      v.

Mowi ASA (fka Marine Harvest ASA), Marine
Harvest USA, LLC, Marine Harvest Canada,
Inc., Ducktrap River of Maine LLC, Grieg
Seafood ASA, Grieg Seafood BC Ltd.,
Bremnes Seashore AS, Ocean Quality AS,
Ocean Quality North America Inc., Ocean
Quality USA Inc., Ocean Quality Premium
Brands, Inc., SalMar ASA, Leroy Seafood
Group ASA, Leroy Seafood USA Inc., and
Scottish Sea Farms Ltd.

  Defendants.
Case 2:19-cv-00207-JAW Document 1 Filed 05/09/19 Page 2 of 76                                                         PageID #: 2




                                               TABLE OF CONTENTS

                                                                                                                               Page

NATURE OF ACTION ........................................................................................................ 3

JURISDICTION AND VENUE ........................................................................................... 5

PLAINTIFF .......................................................................................................................... 6

DEFENDANTS .................................................................................................................... 6

AGENTS AND CO-CONSPIRATORS ............................................................................. 12

FACTUAL ALLEGATIONS ............................................................................................. 12

A.          The European Commission Is Investigating Unexplained Price Increases
            In The Salmon Market .......................................................................................... 12

B.          The United States Is A Substantial Market For Farm-Raised Salmon ................. 20

C.          The Production Process For Farm-Raised Salmon ............................................... 21

D.          The Structure And Characteristics Of The Market For Farm-Raised
            Salmon Supports The Existence Of A Conspiracy ............................................... 23

            1.         Barriers To New Entry Are High .............................................................. 23

            2.         Farm-Raised Salmon Is A Commodity Product And Prices Are
                       Correlated Across the Globe ..................................................................... 26

            3.         Norwegian Companies Dominate The Production Of Farm-Raised
                       Salmon And The Defendants Are The Largest Global Producers ............ 30

            4.         Atlantic Salmon Production Is Highly Inelastic And The Product Is
                       Perishable .................................................................................................. 32

            5.         Industry Concentration Facilitates Collusion............................................ 33

CLASS ACTION ALLEGATIONS ................................................................................... 34

INTERSTATE TRADE AND COMMERCE .................................................................... 39

PLAINTIFF AND THE CLASSES SUFFERED ANTITRUST INJURY ........................ 39

CAUSES OF ACTION ...................................................................................................... 40



                                                                   i
Case 2:19-cv-00207-JAW Document 1 Filed 05/09/19 Page 3 of 76                                                 PageID #: 3




PRAYER FOR RELIEF ..................................................................................................... 72

JURY DEMAND ............................................................................................................... 74




                                                                   ii
    Case 2:19-cv-00207-JAW Document 1 Filed 05/09/19 Page 4 of 76                        PageID #: 4



         Plaintiff Prime Steakhouse (“Plaintiff”), individually and on behalf of all others similarly

situated (the “Class,” as defined below), upon personal knowledge as to the facts pertaining to

itself, and upon information and belief as to all other matters, and based on the investigation of

counsel, brings this class action for damages, injunctive relief, and other relief pursuant to

various federal and state antitrust laws and state unfair competition laws and unjust enrichment

laws, demands a trial by jury, and alleges as follows:

                                          NATURE OF ACTION

         1.      This lawsuit arises from unlawful coordination of the price of farm-raised salmon

and salmon products derived therefrom which were sold by Mowi ASA (f/k/a Marine Harvest

ASA), Marine Harvest USA, LLC, Marine Harvest Canada, Inc., Ducktrap River of Maine LLC,

Grieg Seafood ASA, Grieg Seafood BC Ltd., Bremnes Seashore AS, Ocean Quality AS, Ocean

Quality North America Inc., Ocean Quality USA Inc., Ocean Quality Premium Brands, Inc.,

SalMar ASA, Leroy Seafood Group ASA, Leroy Seafood USA Inc., and Scottish Sea Farms Ltd.

and/or entities owned or controlled by them (collectively, “Defendants”) between July 1, 2015

and the present in violation of federal antitrust law and various state antitrust and unfair competition,

consumer protection and unfair trade practices, and unjust enrichment laws.

         2.      The European Commission (“EC”) recently confirmed “that on 19 February 2019

its officials carried out unannounced inspections in several Member States at the premises of

several companies in the sector of farmed Atlantic salmon.”1

         3.      The EC commenced its investigation by sending a letter in early February 2019 to

the world’s dominant suppliers of farm-raised salmon and their affiliates, in which it explained

that it had received information that the companies—Defendants—are “participat[ing in] or have


1
    See http://europa.eu/rapid/press-release_STATEMENT-19-1310_en.htm.


                                                    3
    Case 2:19-cv-00207-JAW Document 1 Filed 05/09/19 Page 5 of 76                     PageID #: 5



participated in anti-competitive agreements and/or concerted practices related to different ways

of price coordination in order to sustain and possibly increase the prices for Norwegian

salmon”.2

          4.     According to the EC, the Defendants are and have been engaging in the following

conduct:

                 •       Coordinating sales prices and exchanging commercially
                         sensitive information;

                 •       Agreeing to purchase production from other competitors
                         when these other competitors sell at lower prices;

                 •       Applying a coordinated strategy to increase spot prices of
                         farmed Norwegian salmon in order to secure higher price
                         levels for long-term contracts.

          5.     Plaintiff seeks to represent a Nationwide Class consisting of all commercial and

institutional purchasers in the United States and its territories that purchased farm-raised salmon

and/or products derived therefrom (“Farm-Raised Salmon”), once or more, other than directly

from Defendants, entities owned or controlled by Defendants, or other producers of farm-raised

salmon or products derived therefrom, from July 1, 2015 to the present (the “Class Period”).

Excluded from the Nationwide Class are the Court and its personnel, and any Defendants and

their parent or subsidiary companies.

          6.     Plaintiff seeks to represent a Damages Class consisting of all commercial and

institutional purchasers in the Indirect Purchaser States3 that purchased farm-raised salmon


2
     See https://www.undercurrentnews.com/2019/02/21/norways-antitrust-regulator-eyes-salmon-
    price-fixing-probe-with-interest/.


3
    The Indirect Purchaser States, for purposes of this complaint, are the states and territories for
    which there are claims listed in the Causes of Action section below.


                                                   4
  Case 2:19-cv-00207-JAW Document 1 Filed 05/09/19 Page 6 of 76                                       PageID #: 6



and/or products derived therefrom once or more other than directly from Defendants, entities

owned or controlled by Defendants, or other producers of farm-raised salmon or products

derived therefrom from July 1, 2015 to the present (the “Class Period”). Excluded from the

Damage Class are the Court and its personnel, and any Defendants and their parent or subsidiary

companies.

                                       JURISDICTION AND VENUE

         7.       Plaintiff seeks damages, restitution, treble damages, disgorgement, other monetary relief,

injunctive, and other equitable relief under federal antitrust law and various state antitrust and unfair competition,

consumer protection, and unfair trade practices, and unjust enrichment laws, as alleged specifically herein, as well

as costs of suit, including reasonable attorneys’ fees, for the injuries that Plaintiff and all others similarly situated

sustained as a result of Defendants’ violations of those laws.

         8.       This Court has subject matter jurisdiction over the state law claims under 28

U.S.C. § 1332 because the amount in controversy for each of the Classes exceeds $5,000,000,

there are more than 100 members in each of the Classes, and there are members of some of the

Classes who are citizens of different states than Defendants. This Court also has subject matter

jurisdiction under 28 U.S.C. § 1331 because plaintiff is bringing an injunctive claim under

federal law.

         9.       Venue is appropriate in this District because one or more Defendants resided or

transacted business in this District and is licensed to do business or is doing business in this

District, and because a substantial portion of the affected interstate commerce described herein

was carried out in this District. Venue is proper in Bangor, pursuant to Rule 3(b) of the Civil

Rules of the United States District Court for the District of Maine, because a substantial part of

the events or omissions giving rise to the claims occurred in Waldo County.




                                                           5
 Case 2:19-cv-00207-JAW Document 1 Filed 05/09/19 Page 7 of 76                      PageID #: 7



          10.   This Court has personal jurisdiction over each Defendant because, inter alia, each

Defendant: (a) transacted business throughout the United States, including in this District;

(b) manufactured, sold, shipped, and/or delivered substantial quantities of farm-raised salmon or

products derived therefrom throughout the United States, including in this District; (c) had

substantial contacts with the United States, including in this District; and/or (d) engaged in an

antitrust conspiracy that was directed at and had a direct, foreseeable, and intended effect of

causing injury to the business or property of persons residing in, located in, or doing business

throughout the United States, including in this District.

          11.   The activities of the Defendants and all co-conspirators, as described herein, were

within the flow of, were intended to, and did have direct, substantial, and reasonably foreseeable

effects on the interstate commerce of the United States.

                                           PLAINTIFF

          12.   Plaintiff Prime Steakhouse is a business located at 232 West Main Street,

Falconer, NY 14733. During the Class Period, Plaintiff purchased Farm-Raised Salmon, once or

more, other than directly from Defendants, entities owned or controlled by Defendants, or other

producers of Farm-Raised Salmon. The Farm-Raised Salmon purchased by Plaintiff was

impacted by conduct of one or more of the Defendants, constituting an antitrust violation as

alleged herein, and plaintiff suffered monetary loss as a result of the antitrust violations alleged

herein.

                                          DEFENDANTS

          13.   Defendant Mowi ASA (fka Marine Harvest ASA) (“Mowi”) is a Norwegian

seafood company with operations in several countries around the world. The company engages

in the production, processing, and sale of farmed salmon, the operations of which are focused on

Norway, Scotland, British Columbia, Canada, the Faroe Islands, Ireland, and Chile. Mowi has a


                                                  6
 Case 2:19-cv-00207-JAW Document 1 Filed 05/09/19 Page 8 of 76                     PageID #: 8



share of between 25% and 30% of the global salmon and trout market, making it the world’s

largest company in the sector. Mowi also owns a “value added processing” unit, which prepares

and distributes a range of seafood products, and a number of smaller divisions. The company is

headquartered at Sandviksboder, 77AB, 5035, Bergen, Norway. Mowi is listed on the Oslo Stock

Exchange, where it is a constituent of the benchmark OBX Index.

       14.     Marine Harvest USA, LLC (“Marine Harvest USA”) is Florida limited liability

company that maintains its principal place of business at 8550 N.W. 17th Street #105, Miami,

Florida 33126. Marine Harvest USA, a wholly-owned subsidiary of Mowi, processes salmon in

Florida and Texas and distributes it to wholesalers, retailers, and others in Florida and elsewhere

in the United States.

       15.     Marine Harvest Canada, Inc. (“Marine Harvest Canada”) is a foreign corporation

and wholly-owned subsidiary of Mowi. Marine Harvest Canada processes salmon in British

Columbia, Canada, and distributes salmon in Canada and the western United States. Marine

Harvest Canada is headquartered at 1334 Island Highway, Suite 124, Campbell River, British

Columbia, V9W 8C9, Canada.

       16.     Defendant Ducktrap River of Maine LLC (“Ducktrap”) is a Maine limited

liability company and wholly-owned subsidiary of Mowi. Ducktrap sells processed salmon

products, such as sliced smoked salmon, under a number of trade names, including Ducktrap and

Kendall Brook. The company has its headquarters at 57 Little River Dr., Belfast, ME 04915.

       17.     Defendant Grieg Seafood ASA (“Grieg”) is a foreign corporation that describes

itself as “one of the world’s leading fish farming companies, specializing in atlantic salmon.”

Grieg’s “farming facilities are in Finnmark and Rogaland in Norway, British Columbia in




                                                7
    Case 2:19-cv-00207-JAW Document 1 Filed 05/09/19 Page 9 of 76                 PageID #: 9



Canada and Shetland in the UK.”4 The company is headquartered at C. Sundtsgate 17/19, 5004,

Bergen, 5004, Norway. Grieg is listed on the Oslo Stock Exchange.

         18.     Defendant Grieg Seafood BC Ltd. (“Grieg BC”), a foreign corporation and

wholly-owned subsidiary of Grieg, is headquartered at 1180 Ironwood Street # 106, Campbell

River, British Columbia, Canada, V9W 5P7. Grieg BC farms salmon on 22 sites in British

Columbia. It is the owner of Skuna Bay, a branded salmon product, that is marketed and sold

throughout the United States. Indeed, in its 2018 Annual Report, Grieg states that “Skuna Bay

has become the preferred salmon of choice for top chefs throughout North America . . . .”5 It

claims that its salmon has been served to the President of the United States.

         19.     Defendant Bremnes Seashore AS is a foreign corporation headquartered at

Oklandsvegen 90, N-5430 Bremnes, Norway (“Bremnes Seashore”). The company is in the

business of salmon-farming and has operations throughout Norway. Bremnes Seashore owns

40% of Ocean Quality AS and uses that entity to sell and distribute its product around the globe,

including in the United States.6


4
    See https://www.griegseafood.no/en/.


5
                               See                            https://www.griegseafood.no/wp-
    content/uploads/2019/04/Grieg_Årsrapport_Børs_110419.pdf at 85.


6
    See https://www.seashore.no/en/production/ (“We supply salmon around the globe through our
    sales companies Salmon Brands and Ocean Quality. If you travel to Tokyo, Sydney, Chicago,
    Paris or Bangkok, you can enjoy the taste of salmon from Bremnes Seashore.”);
    https://www.seafoodsource.com/news/supply-trade/ocean-quality-to-open-british-columbia-
    operations, (“Ocean Quality AS, in Bergen, Norway, is a sales company established and jointly
    owned by Bremnes Seashore AS (40 percent) and Grieg Seafood ASA (60 percent).”);
    https://www.griegseafood.no/wp-content/uploads/2018/04/GSF_2017_ENG.pdf, at p. 75 (“The
    Group owns the company Ocean Quality AS together with Bremnes Fryseri AS on a 60%/40%
    basis.”).


                                                 8
Case 2:19-cv-00207-JAW Document 1 Filed 05/09/19 Page 10 of 76                   PageID #: 10



          20.    Defendant Ocean Quality AS (“OQ”) is a foreign corporation engaged in the

salmon distribution business, with its headquarters at Grieg-Gaarden, C. Sundtsgate 17/19, N-

5004, Bergen, Norway. Grieg owns 60% of the outstanding shares of OQ and controls its

operations.7 Bremnes Seashore owns the remaining 40% of OQ.

          21.    Defendant Ocean Quality North America Inc. (“OQ NA”), a foreign corporation

and wholly owned subsidiary of OQ, is headquartered at 4445 Lougheed Highway, 500,

Burnaby, BC V5C0E4, Canada. OQ NA facilitates the distribution of farm-raised salmon

produced by Grieg and its subsidiaries and Bremnes Seashore throughout the United States. OQ

NA has a dedicated sales office headed by General Manager Dennis Bryant, whose direct

telephone number bears a Dallas, Texas area code.8

          22.    Defendant Ocean Quality USA Inc. (“OQ USA”) is a Delaware corporation and

wholly-owned subsidiary of OQ, with its principal place of business located at 1914 Skillman

Street #110-309, Dallas, Texas, 75206-8559. OQ USA distributes salmon products produced by

Grieg and its subsidiaries and Bremnes Seashore throughout the United States.9

          23.    Defendant Ocean Quality Premium Brands, Inc. (“OQ Premium Brands”) is a

Delaware corporation and wholly-owned subsidiary of OQ, headquartered at 4445 Lougheed




7
     See https://www.griegseafood.no/wp-content/uploads/2018/04/GSF_2017_ENG.pdf, at p. 46
    (“OQ sells the fish to Asia, Europe, the USA and Canada.”). See
    https://www.griegseafood.no/wp-content/uploads/2018/04/GSF_2017_ENG.pdf, at p. 49.


8
    See https://oceanquality.com/contact/.


9
     See https://www.griegseafood.no/wp-content/uploads/2018/04/GSF_2017_ENG.pdf, at p. 75.
    (“Ocean Quality USA Inc is domiciled in the USA.”).


                                               9
Case 2:19-cv-00207-JAW Document 1 Filed 05/09/19 Page 11 of 76                       PageID #: 11



Highway, 500, Burnaby, BC V5C0E4, Canada. OQ Premium Brands’ business purpose,

according to a December 7, 2018 filing with the California Secretary of State, is “MARKETING

AND BRANDING.” OQ Premium Brands distributes salmon products produced by Grieg and its

subsidiaries and Bremnes Seashore throughout the United States.

         24.     Defendant SalMar ASA (“SalMar”) is a foreign corporation that describes itself

as “one of the world’s largest and most efficient producers of Atlantic salmon, and is vertically

integrated along the entire value chain from broodfish, roe and smolt to harvesting, processing

and sales.”10 The company is headquartered at Idustriveien 51, N-7266, Kverva, Norway. SalMar

is listed on the Oslo Stock Exchange.

         25.     According to SalMar’s website:

         SalMar has established a fully integrated system for farming, processing, sales
         and distribution of farmed salmon and is thus in control of the total value chain.

         The salmon that SalMar is producing is sold through an in-house salesforce and/
         or through close partners.

         Proximity to markets and customers, direct or through partners is important to
         secure efficient use of a high-quality raw material that has been through a
         traceable and controlled production process.

         InnovaMar is the name of SalMar’s new harvesting and processing facility in
         Frøya, central Norway. It aims to be the world’s most innovative and efficient
         facility for the landing, harvesting and processing of farmed salmon. InnovaMar
         covers 17,500 m2 of floor space and comprises two departments (harvesting and
         processing). The facility has the capacity for all kinds of storage. Good internal
         logistics ensure safe and efficient handling of the products. The increased capacity
         affords a high level of flexibility with regard to organising production and sales.




10
     See SalMar 2017 Annual report, http://hugin.info/138695/R/2188425/846513.pdf, at p. 45.




                                                  10
Case 2:19-cv-00207-JAW Document 1 Filed 05/09/19 Page 12 of 76                     PageID #: 12



          SalMar produces a wide variety of fresh and frozen salmon products. The
          customer base is global and includes small and large importers/exporters, as well
          as larger processing companies and retail chains.11

           26.    SalMar sells directly to entities within the United States:

          SalMar had direct sales to around 50 different countries in 2017. SalMar’s most
          important geographic market in 2017 was Europe, with Poland, Lithuania and
          Sweden as the largest individual markets. The second largest market was Asia,
          with Vietnam, Japan and Singapore as the largest individual markets. After sales
          to Russia were blocked in 2014, North America has been the third largest market,
          with the USA as the largest individual market. SalMar experienced particularly
          strong growth in the American market in 2017.12

          27.    Defendant Leroy Seafood Group ASA (“Leroy”), a foreign corporation, is a

seafood production and distribution company. The company is the second largest salmon and

trout farming company in the world and has fish farms in Hitra, Kristiansund, Troms and

Scotland (Shetland). The company is headquartered at Thormøhlens gate 51 B, 5006 Bergen,

Norway. Leroy is listed on the Oslo Stock Exchange. The company has sales offices in the

United States.

          Our main office is located in Bergen, but we have fishing vessels and fish farms
          in operation along the entire coast of Norway. We have production and packaging
          plants in Norway, Sweden, Denmark, Finland, France, the Netherlands, Portugal,
          Spain and Turkey. We also have sales offices in the USA, Japan and China.13

          28.    Defendant Leroy Seafood USA Inc. (“Leroy USA”), a North Carolina corporation

and wholly-owned subsidiary of Leroy, is the U.S. distribution subsidiary for Leroy’s farm-

raised salmon business. Leroy USA’s principal place of business is located at 1289 Fordham

Blvd., Suite 406, Chapel Hill, NC 27514.




11
     See https://www.salmar.no/en/sales-distribution/.
12
     See 2017 Annual Report, http://hugin.info/138695/R/2188425/846513.pdf, at p. 53.
13
     See https://www.leroyseafood.com/en/about-us/about-leroy/.


                                                  11
Case 2:19-cv-00207-JAW Document 1 Filed 05/09/19 Page 13 of 76                    PageID #: 13



         29.     Defendant Scottish Sea Farms Ltd. (“Scottish Sea Farms”), a foreign corporation,

is an aquaculture company that engages in the farming and production of salmon. Scottish Sea

Farms is the United Kingdom’s second largest producer of farmed salmon.14 The company sells

its products to retailers in the United Kingdom, the United States, Europe and internationally.

Scottish Sea Farms is a joint venture of Defendants SalMar and Leroy, and each owns a 50%

interest in Scottish Sea Farms. The company is headquartered at Laurel House, Laurelhill

Business Park, Stirling, FK7 9JQ, United Kingdom, 01786 44552.

                             AGENTS AND CO-CONSPIRATORS

         30.     The acts alleged against the Defendants in this Complaint were authorized,

ordered, or done by their officers, agents, employees, or representatives, while actively engaged

in the management and operation of Defendants’ businesses or affairs.

         31.     Various persons and/or firms not named as Defendants herein may have

participated as co-conspirators in the violations alleged herein and may have performed acts and

made statements in furtherance thereof.

         32.     Each Defendant acted as the principal, agent, or joint venture of, or for, other

Defendants with respect to the acts, violations, and common course of conduct alleged by

Plaintiff.

                                  FACTUAL ALLEGATIONS

A.       The European Commission Is Investigating Unexplained Price Increases In The
         Salmon Market

         33.     On February 19, 2019, Undercurrent News reported that in early February the EC

opened an antitrust investigation into the world’s major producers of farm-raised salmon:



14
     See SalMar 2017 Annual report, http://hugin.info/138695/R/2188425/846513.pdf, at p. 45.


                                                12
Case 2:19-cv-00207-JAW Document 1 Filed 05/09/19 Page 14 of 76                       PageID #: 14



         According to the letter, the EC has “received information -- from different actors
         operating at different levels in the salmon market -- alleging that Norwegian
         producers of farmed Atlantic salmon . . . participate or have participated in anti-
         competitive agreements and/or concerted practices related to different ways of
         price coordination in order to sustain and possibly increase the prices for
         Norwegian salmon.”

         The letter, which was sent to producers at the start of February, states the

Norwegian producers concerned have been allegedly:

         •      Coordinating sales prices and exchanging commercially sensitive
                information;

         •      Agreeing to purchase production from other competitors when these other
                competitors sell at lower prices; and

         •      Applying a coordinated strategy to increase spot prices of farmed
                Norwegian salmon in order to secure higher price levels for long-term
                contracts.

         Based on the information the EC has, these alleged practices have been going on

since “at least” November 2017 and “are presumably ongoing.”15

         34.    The EC also released the following statement on February 19, 2019:

         The European Commission can confirm that on 19 February 2019 its officials
         carried out unannounced inspections in several Member States at the
         premises of several companies in the sector of farmed Atlantic salmon.

         The Commission has concerns that the inspected companies may have violated
         EU antitrust rules that prohibit cartels and restrictive business practices (Article
         101 of the Treaty on the Functioning of the European Union). The Commission
         officials were accompanied by their counterparts from the relevant national
         competition authorities.16

         35.    According to an article in Undercurrent News dated February 19, 2019, Mowi,

Grieg, and SalMar have all confirmed that they were the subject of EC raids:


15
   See https://www.undercurrentnews.com/2019/02/21/norways-antitrust-regulator-eyes-salmon-
price-fixing-probe-with-interest/.
16
     See http://europa.eu/rapid/press-release_STATEMENT-19-1310_en.htm.



                                                 13
Case 2:19-cv-00207-JAW Document 1 Filed 05/09/19 Page 15 of 76                     PageID #: 15



          Undercurrent first reported the news earlier on Tuesday, then Mowi, Grieg
          Seafood and SalMar all confirmed raids on their operations in the UK. Mowi’s
          spokesman said the company’s plant in Rosyth, UK, was raided, but then also
          confirmed a plant in Lemmers, formerly Marine Harvest Sterk, was inspected.

          The Sterk plant, the only one the company owns in the Netherlands, is mainly
          specialized on coating whitefish, but also does some salmon, according to its
          website.17

          36.    In a recently released annual report for 2018, Mowi disclosed:

          In February 2019, The European Commission carried out unannounced
          inspections at selected premises of several Norwegian salmon companies,
          including Mowi. The Commission was acting on concerns that the inspected
          companies may have violated EU antitrust rules.18

          37.    On February 19, 2019, Grieg filed a notice with the Oslo Stock Exchange stating

as follows:

          The European Commission DG (Director General) Competition has today
          performed an inspection at Grieg Seafood Shetland to explore potential anti-
          competitive behavior in the salmon industry.

          Grieg Seafood aims to be open, transparent and forthcoming and will provide all
          necessary information requested by the European Commission DG Competition
          in its investigation.19

          38.    On February 20, 2019, Leroy filed a notice with the Oslo Stock Exchange stating

as follows:

          EU’s competition authorities (European Commission Director General
          Competition) has conducted an inspection at the premises of Scottish Sea Farms
          Ltd. a company owned 50% by Lerøy Seafood Group ASA (LSG). The purpose
          is, according to the competition authorities, to investigate accusations of anti-
          competitive cooperation in the salmon market. In connection with the inspection,
          the EU competition authorities has also requested for information from the
          shareholders in Scottish Sea Farms Ltd.20
17
   See https://www.undercurrentnews.com/2019/02/19/mowi-dutch-plant-also-raided-as-
ec-confirms-probe-of-alleged-salmon-cartel/.
18
     See http://hugin.info/209/R/2239765/882920.pdf, at pg. 216.
19
     See https://www.griegseafood.no/inverstors/stock-exchange-filings/.
20
      See https://www.leroyseafood.com/en/investor/.


                                                 14
Case 2:19-cv-00207-JAW Document 1 Filed 05/09/19 Page 16 of 76                     PageID #: 16




         39.    Also on February 19, 2019, SalMar issued the following report to the Oslo Stock

Exchange:

         On 19th of February 2019 the European Commission Director General
         Competition performed an inspection at Scottish Sea Farms Ltd., in which SalMar
         ASA indirectly owns 50 per cent. SalMar is in constructive dialogue with the
         Commission in this regard.21

         40.    The salmon market is susceptible to manipulation by the major salmon producers

in Norway. As alleged further below, the industry is highly concentrated and the spot market for

salmon in Oslo, Norway, is the most important benchmark for salmon prices around the globe.

         41.    Salmon is sold on the spot market and through annual contracts. Only one percent

(1%) of Norway’s salmon production is sold on the spot market, but those spot prices set the

baseline for longer term contract prices.22

         42.    Since 2015, salmon buyers in Europe have complained that Norway’s salmon

producers, including Mowi, have been rigging the spot market by using subsidiary companies,

including Mowi’s Polish subsidiary, Morpol (a fish processor and distributor), to drive up the

spot price. As the purchasing director of Graal, S.A. (“Graal”) (a Polish salmon processor), Alina

Piasecka, has explained, “We’ve seen examples of prices falling in the spot market, and

exporters offering fish at increasingly lower prices.” She continued, “Suddenly, 15 minutes later

there are aren’t fish available, and we find out that Morpol has purchased perhaps 60

truckloads.” Graal’s CEO, Boguslaw Kowalski, explained: “We are seeing that now and again



21
     See https://newsweb.oslobors.no/message/470051.


22
   See https://salmonbusiness.com/suempols-gm-does-not-believe-in-price-caps-in-the-second-
 half-of-2017/.


                                               15
Case 2:19-cv-00207-JAW Document 1 Filed 05/09/19 Page 17 of 76                    PageID #: 17



they take advantage of Morpol to buy at higher prices than that charged by the market, to hike up

prices.”23

           43.   In 2017, Stale Hoyem, general manager of Suempol Norway, one of the biggest

smoked salmon producers in Poland and Europe, complained that “companies in Norway buy

small quantities of salmon to raise the price for the rest of the players.” Hoyem continued, “One

last thing that affects prices is that some of the major players choose to create their own

purchasing departments buying a truckload here and a truckload there,” he said, “suggesting this

‘daily’ practice is heavily influencing prices on the spot market.”24 Borge Prytz Larsen,

purchasing director at Severnaya, which imports salmon into Russia, confirmed Hoyem’s

statement: “The big players buy fish, and they then use the price as indicators for other

customers.”25

           44.   Defendants’ pricing behavior changed at the start of the class period. Hoyem

complains: “In the old days we could negotiate contracts. Producers looked at their cost and then

they put on a surcharge of about NOK 1 (€0.11/$.13) to NOK 2 (€0.21/$.25) [per kilo].”26




23
   See https://www.intrafish.com/news/751597/marine-harvest-accused-of-manipulating-polish-
 salmon-market.


24
   See https://www.intrafish.com/news/1330269/norwegian-salmon-giants-accused-of-price-
 manipulation.


25
     Id.


26
     Id


                                               16
Case 2:19-cv-00207-JAW Document 1 Filed 05/09/19 Page 18 of 76                         PageID #: 18



        45.     The foregoing are examples of complex and historically unprecedented changes in

pricing structure made at the very same time by multiple competitors and made for no other

discernible reason than collusion.

        46.     As a result of the conspiracy, Defendants’ prices—and profits—for salmon have

been increasing steadily since mid-2015, as Mowi itself illustrates in this chart:27




        47.     Defendants frequently—and falsely—assert that cost increases justify their price

increases, but their own data disproves that purported justification. For example, the following

chart from Mowi indicates that the “cost in box” of producing salmon (per kilogram) has

increased approximately half of one Euro (or less) during the conspiracy period, but prices have

increased at a substantially faster rate:28


27
        See        http://marineharvest.no/globalassets/investors/handbook/2018-salmon-industry-
handbook.pdf, at p. 32.
28
   See http://hugin.info/209/R/2177429/840178.pdf, at p. 246.



                                                 17
Case 2:19-cv-00207-JAW Document 1 Filed 05/09/19 Page 19 of 76                     PageID #: 19




       48.     According to Mowi’s 4Q 2018 financial disclosures:

       “2018 was a very good year for Mowi. Strong demand for salmon and high prices
       in all markets resulted in great earnings for the company. I am proud of all my
       colleagues who work hard to produce healthy and tasty seafood for consumers all
       over the world. They have all contributed to the strong results”, says CEO Alf-
       Helge Aarskog.29

       49.     Mowi’s 2017 Annual Report confirms that since the uptick in salmon pricing

starting in 2015, its operating profits or “Operational EBIT”30 (reported in Euros) has




29
   See http://mowicanadawest.ca/about/news-and-media/news_new2/strong-results-for-mowi-in-
the-fourth-quarter-2018/. The complaint filed by Euclid Fish Company on April 23, 2019 cites
https://www.mowi.com/about/news-and-media/news_new2/strong-results-for-mowi-in-the-
fourth-quarter-2018/ for this press release, and the press release was no longer available via this
URL as of April 24, 2019.

30
  “In accounting and finance, earnings before interest and taxes (EBIT) is a measure of a firm’s
 profit that includes all incomes and expenses (operating and non-operating) except interest
 expenses             and            income             tax           expenses.”             See
 https://en.wikipedia.org/wiki/Earnings_before_interest_and_taxes.




                                                18
Case 2:19-cv-00207-JAW Document 1 Filed 05/09/19 Page 20 of 76                    PageID #: 20



substantially increased—from 346.8 million Euros in 2015, to 700.2 million Euros in 2016, and

792.1 million Euros in 2017.31

          50.    Grieg similarly reports that its EBIT per kg gutted weight of fish (in Norwegian

Kroner) has increased during the course of the conspiracy. According to Grieg’s 2017 Annual

Report, EBIT was 0.7 Kroners/kg in 2015, 18.0 Kroners/kg in 2016, and 14.4 Kroners/kg in

2017.32 Grieg’s 2018 Annual Report reports EBIT per kg (in Norwegian Kroner) of 14.72 for

2018.33

          51.    Leroy has also experienced substantial increases in EBIT/kg (measured in

Norwegian Kroner), increasing from 8.8 Kroners in 2015 to 18.9 Kroners in 2016, and 23.6

Kroners in 2017.34 In 2018, Leroy’s EBIT/kg was 19.6.35

          52.    Similarly, SalMar’s EBIT has increased substantially. In 2015, EBIT was 1404

million Norwegian Kroners. In 2016, EBIT was 2432 million Kroners. In 2017, EBIT was 3162

million Kroners.36 In 2018, EBIT was 3460.8 million Kroners.37


31
     See http://hugin.info/209/R/2177429/840178.pdf, at p. 7.


32
     See https://www.griegseafood.no/wp-content/uploads/2018/04/GSF_2017_ENG.pdf, at p. 8.


33
                             See                    https://www.griegseafood.no/wp-
 content/uploads/2019/04/Grieg_A%CC%8Arsrapport_B%C3%B8rs_110419.pdf.


34
  See https://www.leroyseafood.com/en/investor/reports-and-webcast/annual-report-2017/to-the-
 table/#anchor-article-key-figures.


35
     See    https://www.leroyseafood.com/globalassets/02-documents/english/reports/quarterly-
 reports/q4-2018-report.pdf.


                                                 19
Case 2:19-cv-00207-JAW Document 1 Filed 05/09/19 Page 21 of 76                      PageID #: 21



         53.     These price increases—and the Defendants’ coordinated behavior that caused

them—have come at the expense of Plaintiff and the Class, who have paid more for farm-raised

salmon than they otherwise would have in the absence of collusion.

B.       The United States Is A Substantial Market For Farm-Raised Salmon

         54.     The United States is the second largest global market for salmon behind only the

EU, as Mowi reports in the graphic reflected below38:




         55.     A December 12, 2018 article from industry publication Intrafish further explains:




36
     See http://hugin.info/138695/R/2188425/846513.pdf.


37
     See http://hugin.info/138695/R/2234948/879657.pdf.


38
     See http://hugin.info/209/R/2234685/879436.pdf.



                                                 20
Case 2:19-cv-00207-JAW Document 1 Filed 05/09/19 Page 22 of 76                      PageID #: 22



                 Salmon import volumes into the United States through October rose 10.5
                 percent, reaching 272,676 metric tons, according to new figures released
                 by the National Marine Fisheries Service (NMFS).

                 The value of Atlantic salmon imports rose as well, by 9.5 percent, to reach
                 $2.9 billion (€2.6 billion), up from $2.6 billion (€2.3 billion) during the
                 same period last year.39

C.        The Production Process For Farm-Raised Salmon

          56.    Mowi diagrams the process for breeding and growing farm-raised salmon as

follows:




39
     See https://www.intrafish.com/marketplace/1654239/us-imports-of-fresh-salmon-fillets-spike.


                                                 21
Case 2:19-cv-00207-JAW Document 1 Filed 05/09/19 Page 23 of 76                 PageID #: 23




See https://www.mowi.com/product/seafood-value-chain/ (visited prior to filing; webpage was
no longer available via the URL as of April 24, 2019).

       57.        A report commissioned by the European Union titled “Developing Innovative

Market Orientated Prediction Toolbox to Strengthen the Economic Sustainability and

Competitiveness of European Seafood on Local and Global markets” further depicts how salmon

is processed:40




40
  See European Union’s Horizon 2020 research and innovation program, “Deliverable No. 3.4 -
 Report on evaluation of industry dynamics opportunities and threats to industry”.


                                              22
Case 2:19-cv-00207-JAW Document 1 Filed 05/09/19 Page 24 of 76                     PageID #: 24



D.      The Structure And Characteristics Of The Market For Farm-Raised Salmon
        Supports The Existence Of A Conspiracy

        58.    The structure and other characteristics of the market for farm-raised salmon make

it conducive to anticompetitive conduct among Defendants and make collusion particularly

attractive.

               1.     Barriers To New Entry Are High

        59.    A collusive arrangement that raises product prices above competitive levels

would, under basic economic principles, attract new entrants seeking to benefit from the

supracompetitive pricing. When, however, there are significant barriers to entry, new entrants are

much less likely to enter the market. The market for farming salmon has high barriers to entry.

        60.    Mowi’s 2018 Investor’s Handbook notes that there are relatively few locations in

the world that provide the right mix of oceanic conditions for salmon farming and a political

environment willing to allow the practice. Moreover, even if new entry could occur in the right

geographic location, no additional salmon supply could be brought on line in the short run:




                                               23
Case 2:19-cv-00207-JAW Document 1 Filed 05/09/19 Page 25 of 76                  PageID #: 25




See http://marineharvest.no/globalassets/investors/handbook/2018-salmon-industry-
handbook.pdf, at p. 26. The complaint filed by Euclid Fish Company on April 23, 2019 cites to
the webpage http://www.mowi.com/globalassets/investors/handbook/2018-salmon-industry-
handbook.pdf as the web address of this report, and as of April 24, 2019, the report was no
longer available via that URL.

       61.    Mowi explains that “[i]n all salmon producing regions, the relevant authorities

have a licensing regime in place. In order to operate a salmon farm, a license is the key




                                              24
Case 2:19-cv-00207-JAW Document 1 Filed 05/09/19 Page 26 of 76                    PageID #: 26



prerequisite. The licenses constrain the maximum for each company and the industry as a

whole.”41

       62.     Moreover, wild caught salmon cannot reasonably constrain prices for farm-raised

salmon. National Public Radio summarized the breeding and cost advantages that farm-raised

salmon have over wild caught salmon in an August 29, 2017 article:

                   Why Are Atlantic Salmon Raised In The Pacific Northwest?

       Atlantic salmon are not native to the Pacific Northwest. For years, they have been
       bred to become easier to farm — they’re more “highly domesticated,” according
       to the Washington Department of Fish and Wildlife. Most commercial fish farms
       raise Atlantic salmon.

       The WDFW says Atlantic salmon is a “favored species” to farm in cold marine
       waters because the species grows quickly and consistently, is resistant to disease,
       and is something people like to eat. Farmed Atlantic salmon are more docile than
       wild fish.

       Atlantic salmon also have been bred to more “efficiently turn feed into flesh,”
       says Michael Rust, the science adviser for NOAA’s office of aquaculture.

       What used to cost several dollars per pound to grow, worldwide, now costs about
       $1.25, Rust says. That makes for higher profits.

       In the U.S., Washington and Maine are the two largest Atlantic salmon producing
       states, but they’re small beans compared to salmon farms in Canada, Norway and
       Chile.

       Atlantic salmon today, Rust says, probably grow twice as fast as when
       aquaculture first started. 42

             63.     Wild caught salmon is generally twice as expensive per pound as farm-raised

     salmon.

41
      See       http://marineharvest.no/globalassets/investors/handbook/2018-salmon-industry-
 handbook.pdf, at p. 69.


42
 See https://www.npr.org/sections/thesalt/2017/08/29/546803147/why-are-atlantic-salmon-
being-farmed-in-the-northwest.



                                               25
Case 2:19-cv-00207-JAW Document 1 Filed 05/09/19 Page 27 of 76                       PageID #: 27



                 2.      Farm-Raised Salmon Is A Commodity Product And Prices Are
                         Correlated Across the Globe

          64.    Mowi explains that salmon production is a “commodity” business: “As in most

commodity industries, the producers of Atlantic salmon are experiencing large volatility in the

price achieved for the product.”43 A report issued in 2018 by the European Union confirms this

point: “[t]he output of most salmonid aquaculture, and Atlantic salmon in particular, is highly

commoditised i.e. there is little differentiation between farms and competition is based purely on

price. These products, mostly head-on gutted fresh fish, serve as raw material for further

processing. In that situation, large enterprises which can reduce costs of production through

economies of scale and offer the lowest price, have a competitive advantage.” 44 Commodity

products are fungible and consumers and other purchasers have a variety of supply options which

makes raising prices by any one supplier difficult in the absence of a conspiracy.

          65.    Further, according to Grieg, salmon prices are linked across the globe, and the

Defendants and others closely follow these prices: “There are several reference prices for salmon

available. In Norway, Fish Pool ASA provides historic price information as well as salmon

derivative prices FCA Oslo. In the United States, Urner Barry provides reference prices for

North American salmon in Seattle and Chilean salmon in Miami. Market prices are correlated

across regions.”45 (Emphasis added.)


43
          See       http://marineharvest.no/globalassets/investors/handbook/2018-salmon-industry-
     handbook.pdf, at p. 33.


44
      See European Union’s Horizon 2020 research and innovation program, “Deliverable No. 3.4 -
     Report on evaluation of industry dynamics opportunities and threats to industry” at p. 4.
45
     See https://www.griegseafood.no/wp-content/uploads/2018/04/GSF_2017_ENG.pdf at p. 40




                                                 26
Case 2:19-cv-00207-JAW Document 1 Filed 05/09/19 Page 28 of 76                           PageID #: 28



          66.        Mowi also recognizes that “price correlation across regional markets is generally

strong for Atlantic salmon.”46 It further explains that arbitrage between regions is one of the

factors constraining prices for Atlantic salmon.47 Accordingly, price-fixing of salmon prices in

one market will affect prices globally.

          67.        In fact, Mowi tracks the correlation of salmon prices globally in the normal course

of its business. 48 The company illustrates this graphically49:




46
      See       http://marineharvest.no/globalassets/investors/handbook/2018-salmon-industry-
 handbook.pdf, at p. 31.


47
     Id. at p. 32.


48
      See       http://marineharvest.no/globalassets/investors/handbook/2018-salmon-industry-
 handbook.pdf, at 32.


49
     Id. at 33.


                                                     27
Case 2:19-cv-00207-JAW Document 1 Filed 05/09/19 Page 29 of 76                     PageID #: 29




          68.    This point was also recognized in a 2016 report issued by the Oslo Fish Pool (a

salmon financial contracts exchange) and DNB Foods & Seafood (which is part of Norway’s

largest financial services organization) titled “World market for salmon: pricing and

currencies.”50 The report pointed out that Norwegian farmed salmon gate prices are “strongly

linked” and that the collusion by Defendants on those Norwegian prices directly affected prices

for farmed salmon raised elsewhere pursuant to the “law of one price”.51


50
     See http://fishpool.eu/wp-content/uploads/2016/04/final-dag.pdf.


51
     As explained below, Mowi operates salmon farms in Chile, as well as Norway.


                                                 28
Case 2:19-cv-00207-JAW Document 1 Filed 05/09/19 Page 30 of 76                   PageID #: 30



          69.    Indeed, the 2016 report noted as follows on page 752:




          70.    The 2016 report further elaborates on the economic principle of the “law of one

price” as it relates to the farm-raised salmon market in the Unites States53:




52
     See http://fishpool.eu/wp-content/uploads/2016/04/final-dag.pdf.
53
     See http://fishpool.eu/wp-content/uploads/2016/04/final-dag.pdf.



                                                 29
Case 2:19-cv-00207-JAW Document 1 Filed 05/09/19 Page 31 of 76              PageID #: 31




                 3.     Norwegian Companies Dominate The Production Of Farm-Raised
                        Salmon And The Defendants Are The Largest Global Producers

         71.     A January 3, 2018 article in salmonbusiness.com—an industry publication—

tracks Norway’s dominance in the salmon industry:54




54
     See https://salmonbusiness.com/norways-market-share-shrinking/.



                                               30
Case 2:19-cv-00207-JAW Document 1 Filed 05/09/19 Page 32 of 76                PageID #: 32




      72.    Moreover, Norway’s salmon industry is dominated by Defendants Mowi, Leroy,

SalMar and Grieg. According to Mowi:55




55
      See       http://marineharvest.no/globalassets/investors/handbook/2018-salmon-industry-
 handbook.pdf, at p. 36.


                                             31
Case 2:19-cv-00207-JAW Document 1 Filed 05/09/19 Page 33 of 76                     PageID #: 33




               4.     Atlantic Salmon Production Is Highly Inelastic And The Product Is
                      Perishable

       73.     Mowi acknowledges that:

       Due to the long production cycle and the short shelf life of the fresh product
       (about 3 weeks), the spot price clears on the basis of the overall price/quantity
       preference of customers. As salmon is perishable and marketed fresh, all
       production in one period has to be consumed in the same period. In the short term,
       the production level is difficult and expensive to adjust as the planning/production
       cycle is three years long. Therefore, the supplied quantity is very inelastic in the
       short term, while demand also shifts according to the season. This has a large
       effect on the price volatility in the market.56

       74.     Accordingly, in the absence of coordinated conduct among producers, Defendants

are price-takers. They are unable to reduce supply in the short term to raise prices unilaterally,

and they must sell during a very short window while their product is fit for human consumption.


56
  See http://marineharvest.no/globalassets/investors/handbook/2018-salmon-industry-
handbook.pdf, at p. 32.




                                               32
Case 2:19-cv-00207-JAW Document 1 Filed 05/09/19 Page 34 of 76                    PageID #: 34



These market constraints make the market more susceptible to collusion than markets where

goods are not perishable and production levels can be rapidly modulated. See 2017 Mowi Annual

Report, http://hugin.info/209/R/2177429/840178.pdf, at p. 235 (“Although the market price of

salmon is established through supply and demand for the product, in the short term, salmon

producers are expected to be price takers. The long production cycle and a short time window

available for harvesting leave salmon farmers with limited flexibility to manage their short-term

supply.”).

               5.     Industry Concentration Facilitates Collusion

       75.     A highly concentrated market is more susceptible to collusion and other

anticompetitive practices than less concentrated markets.

       76.     Here, there has been significant (and rapid) consolidation of salmon farming

operations around the globe in recent years, as Mowi reports:57




57
  See http://marineharvest.no/globalassets/investors/handbook/2018-salmon-industry-
handbook.pdf, at p. 37.




                                               33
Case 2:19-cv-00207-JAW Document 1 Filed 05/09/19 Page 35 of 76                     PageID #: 35




                              CLASS ACTION ALLEGATIONS

       77.     Plaintiff brings this action on behalf of themselves and as a class action under

Rule 23(a) and (b)(2) of the Federal Rules of Civil Procedure, seeking equitable and injunctive

relief on behalf of the following class (the “Nationwide Class”):

       All commercial and institutional purchasers in the United States and its territories
       that purchased farm-raised salmon and/or products derived therefrom, once or
       more, other than directly from Defendants, entities owned or controlled by
       Defendants, or other producers of farm-raised salmon or products derived
       therefrom, from July 1, 2015 to the present. Excluded from the Nationwide Class
       are the Court and its personnel, and any Defendants and their parent or subsidiary
       companies.




                                                34
Case 2:19-cv-00207-JAW Document 1 Filed 05/09/19 Page 36 of 76                         PageID #: 36



        78.     Plaintiff also brings this action on behalf of themselves and as a class action under

Rule 23(a) and (b)(3) of the Federal Rules of Civil Procedure seeking damages pursuant to the

common law of unjust enrichment and the state antitrust, unfair competition, and consumer

protection laws of the states and territories listed below (the “Indirect Purchaser States”)58 on

behalf of the following class (the “Damages Class”):

        All commercial and institutional purchasers in the Indirect Purchaser States that
        purchased farm-raised salmon and/or products derived therefrom once or more
        other than directly from Defendants, entities owned or controlled by Defendants,
        or other producers of farm-raised salmon or products derived therefrom from July
        1, 2015 to the present. Excluded from the Damages Class are the Court and its
        personnel, and any Defendants and their parent or subsidiary companies.

        79.     The Nationwide Class and the Damages Class are referred to herein as the

“Classes.”

        80.     Plaintiff reserves the right to modify the class definitions at a later date, including

to add the first level of indirect purchasers.

        81.     While Plaintiff does not know the exact number of the members of the Classes,

there are likely thousands of class members.

        82.     Common questions of law and fact exist as to all members of the Classes. This is

particularly true given the nature of Defendants’ conspiracy, which was generally applicable to

all the members of both Classes, thereby making appropriate relief with respect to the Classes as

a whole. Such questions of law and fact common to the Classes include, but are not limited to:

                (a)     Whether Defendants and their co-conspirators engaged in a combination

                        and conspiracy among themselves to fix, raise, maintain and/or stabilize




58
  The Indirect Purchaser States, for purposes of this complaint, are the states and territories for
 which there are claims listed in the Causes of Action section below.


                                                  35
Case 2:19-cv-00207-JAW Document 1 Filed 05/09/19 Page 37 of 76                 PageID #: 37



                 prices of farm-raised salmon and products derived therefrom in the United

                 States;

           (b)   Whether Defendants and their co-conspirators engaged in a combination

                 and conspiracy among themselves to fix, raise, maintain and/or stabilize

                 prices of farm-raised salmon and products derived therefrom sold in the

                 United States;

           (c)   Whether Defendants and their co-conspirators participated in meetings and

                 trade association conversations among themselves in the United States and

                 elsewhere to implement, adhere to, and police the unlawful agreements

                 that they reached;

           (d)   The identity of the participants of the alleged conspiracy;

           (e)   The duration of the alleged conspiracy and the acts carried out by

                 Defendants and their co-conspirators in furtherance of the conspiracy;

           (f)   Whether the alleged conspiracy violated the Sherman Act, as alleged in

                 the First Count;

           (g)   Whether the alleged conspiracy violated state antitrust and unfair

                 competition laws, and/or state consumer protection laws, as alleged in the

                 Second and Third Counts;

           (h)   Whether Defendants unjustly enriched themselves to the detriment of the

                 Plaintiff and the members of the Classes, thereby entitling Plaintiff and the

                 members of the Classes to disgorgement of all benefits derived by

                 Defendants, as alleged in the Fourth Count;




                                          36
Case 2:19-cv-00207-JAW Document 1 Filed 05/09/19 Page 38 of 76                       PageID #: 38



               (i)    Whether the conduct of Defendants and their co-conspirators, as alleged in

                      this Complaint, caused injury to the business or property of Plaintiff and

                      the members of the Classes;

               (j)    The effect of the alleged conspiracy on the prices of farm-raised salmon

                      and products derived therefrom sold in the United States during the Class

                      Period;

               (k)    Whether the Defendants and their co-conspirators actively concealed,

                      suppressed, and omitted to disclose material facts to Plaintiff and members

                      of the Classes concerning Defendants’ unlawful activities to artificially

                      inflate prices for farm-raised salmon and products derived therefrom,

                      and/or fraudulently concealed the unlawful conspiracy’s existence from

                      Plaintiff and the other members of the Classes;

               (l)    The appropriate injunctive and related equitable relief for the Nationwide

                      Class; and

               (m)    The appropriate class-wide measure of damages for the Damages Class.

       83.     Plaintiff’s claims are typical of the claims of the members of the Classes. Plaintiff

and all members of the Classes are similarly affected by Defendants’ wrongful conduct in that

they paid artificially inflated prices for farm-raised salmon and products derived therefrom

purchased indirectly from Defendants and/or their co-conspirators. Plaintiff’s claims arise out of

the same common course of conduct giving rise to the claims of the other members of the

Classes.

       84.     Plaintiff will fairly and adequately protect the interests of the Classes. Plaintiff’s

interests are coincident with, and not antagonistic to, those of the other members of the Classes.




                                                37
Case 2:19-cv-00207-JAW Document 1 Filed 05/09/19 Page 39 of 76                      PageID #: 39



Plaintiff is represented by counsel who are competent and experienced in the prosecution of

antitrust and class action litigation.

        85.     The questions of law and fact common to the members of the Classes

predominate over any questions affecting only individual members, including legal and factual

issues relating to liability and damages.

        86.     Class action treatment is a superior method for the fair and efficient adjudication

of the controversy, in that, among other things, such treatment will permit a large number of

similarly situated persons to prosecute their common claims in a single forum simultaneously,

efficiently, and without the unnecessary duplication of evidence, effort, and expense that

numerous individual actions would engender. The benefits of proceeding through the class

mechanism, including providing injured persons or entities with a method for obtaining redress

for claims that might not be practicable to pursue individually, substantially outweigh any

difficulties that may arise in management of this class action. Plaintiff reserves the discretion to

certify the Damages Class as separate classes for each of the Indirect Purchaser States or as

separate classes for certain groups of Indirect Purchaser States, should the Court’s subsequent

decisions in this case render that approach more efficient. Whether certified together or

separately, the total number and identity of the members of the Damages Class would remain

consistent.

        87.     The prosecution of separate actions by individual members of the Classes would

create a risk of inconsistent or varying adjudications, establishing incompatible standards of

conduct for Defendants.




                                                38
Case 2:19-cv-00207-JAW Document 1 Filed 05/09/19 Page 40 of 76                        PageID #: 40



                         INTERSTATE TRADE AND COMMERCE

       88.     Hundreds of millions of dollars of transactions in farm-raised salmon and

products derived therefrom are entered into each year in interstate commerce in the United States

and the payments for those transactions flowed in interstate commerce.

       89.     Defendants’ manipulation of the market had a direct, substantial, and foreseeable

impact on interstate commerce in the United States.

       90.     Defendants intentionally targeted their unlawful conduct to affect commerce,

including interstate commerce within the United States, by combining, conspiring, and/or

agreeing to fix, maintain, stabilize, and/or artificially inflate prices for farm-raised salmon and

products derived therefrom.

       91.     Defendants’ unlawful conduct has a direct and adverse impact on competition in

the United States. Absent Defendants’ combination, conspiracy, and/or agreement to manipulate

the market for the sale of local television advertising, the prices of local television advertising

would have been determined by a competitive, efficient market.

             PLAINTIFF AND THE CLASSES SUFFERED ANTITRUST INJURY

       92.     Defendants’ antitrust conspiracy had the following effects, among others:

               (a)    Price competition has been restrained or eliminated with respect to the

                      pricing of farm-raised salmon and products derived therefrom;

               (b)    The prices of farm-raised salmon and products derived therefrom have

                      been fixed, raised, maintained, or stabilized at artificially inflated levels;

               (c)    Purchasers of farm-raised salmon and products derived therefrom have

                      been deprived of the benefits of free and open competition; and

               (d)    Purchasers of farm-raised salmon and products derived therefrom paid

                      artificially inflated prices.


                                                  39
Case 2:19-cv-00207-JAW Document 1 Filed 05/09/19 Page 41 of 76                      PageID #: 41



       93.      The purpose of the conspiratorial and unlawful conduct of Defendants and their

co-conspirators was to fix, raise, stabilize and/or maintain the price of farm-raised salmon and

products derived therefrom.

       94.      The precise amount of the overcharge impacting the prices of farm-raised salmon

and products derived therefrom paid by Plaintiff and the Damages Class can be measured and

quantified using well-accepted models.

       95.      By reason of the alleged violations of the antitrust laws, Plaintiff and the members

of the Classes have sustained injury to their businesses or property, having paid higher prices for

farm-raised salmon and products derived therefrom than they would have paid in the absence of

Defendants’ illegal contract, combination, or conspiracy and, as a result, have suffered damages

in an amount presently undetermined. This is an antitrust injury of the type that the antitrust laws

were meant to punish and prevent.

                                     CAUSES OF ACTION

                                            COUNT I

             Violation of Section 1 of the Sherman Act (15 U.S.C. § § 1, 3)
                          (Conspiracy in Restraint of Trade)

       96.      Plaintiff incorporates by reference the allegations set forth above as if fully set

forth herein.

       97.      Defendants and their unnamed co-conspirators entered into and engaged in a

contract, combination, or conspiracy in unreasonable restraint of trade in violation of Sections 1

and 3 of the Sherman Act (15 U.S.C. § 1, 3).

       98.      During the Class Period, Defendants and their co-conspirators entered into a

continuing agreement, understanding and conspiracy in restraint of trade to artificially allocate




                                                 40
Case 2:19-cv-00207-JAW Document 1 Filed 05/09/19 Page 42 of 76                        PageID #: 42



customers, rig bids, and raise, and/or maintain and fix prices for Farm-Raised Salmon, thereby

creating anticompetitive effects.

          99.    The conspiratorial acts and combinations have caused unreasonable restraints in

the market for Farm-Raised Salmon.

          100.   As a result of Defendants’ unlawful conduct, Plaintiff and other similarly situated

class members in the Nationwide Class that purchased Farm-Raised Salmon have been harmed

by being forced to pay inflated, supracompetitive prices for Farm-Raised Salmon.

          101.   In formulating and carrying out the alleged agreement, understanding and

conspiracy, Defendants and their co-conspirators did those things that they combined and

conspired to do, including, but not limited to, the acts, practices and course of conduct set forth

herein.

          102.   Defendants’ conspiracy had the following effects, among others:

                 (a)    Price competition in the market for Farm-Raised Salmon has been

                        restrained, suppressed, and/or eliminated in the United States;

                 (b)    Prices for Farm-Raised Salmon provided by Defendants and their co-

                        conspirators have been fixed, raised, maintained, and stabilized at

                        artificially high, non-competitive levels throughout the United States; and

                 (c)    Plaintiff and members of the Nationwide Class who purchased Farm-

                        Raised Salmon indirectly from Defendants and their co-conspirators have

                        been deprived of the benefits of free and open competition.

          103.   Plaintiff and members of the Nationwide Class have been injured and will

continue to be injured in their business and property by paying more for Farm-Raised Salmon




                                                 41
Case 2:19-cv-00207-JAW Document 1 Filed 05/09/19 Page 43 of 76                         PageID #: 43



purchased indirectly from Defendants and the co-conspirators than they would have paid and

will pay in the absence of the conspiracy.

        104.    Defendants’ contract, combination, or conspiracy is a per se violation of the

federal antitrust laws.

        105.    Plaintiff and members of the Nationwide Class are entitled to an injunction

against Defendants, preventing and restraining the continuing violations alleged herein.

                                             COUNT II

                               Violation of State Antitrust Statutes
                          (on behalf of Plaintiff and the Damages Class)

        106.    Plaintiff repeats the allegations set forth above as if fully set forth herein, and

each of the state-specific causes of action described below incorporates the allegations as if fully

set forth therein.

        107.    During the Class Period, Defendants and their co-conspirators engaged in a

continuing contract, combination, or conspiracy with respect to the sale of Farm-Raised Salmon

in unreasonable restraint of trade and commerce and in violation of the various state antitrust and

other statutes set forth below.

        108.    The contract, combination, or conspiracy consisted of an agreement among

Defendants and their co-conspirators to fix, raise, inflate, stabilize, and/or maintain at artificially

supracompetitive prices for Farm-Raised Salmon and to allocate customers for Farm-Raised

Salmon in the United States and its territories.

        109.    In formulating and effectuating this conspiracy, Defendants and their co-

conspirators performed acts in furtherance of the combination and conspiracy, including:

(a) participating in meetings and conversations among themselves in the United States and

elsewhere during which they agreed to price Farm-Raised Salmon at certain levels, and



                                                   42
Case 2:19-cv-00207-JAW Document 1 Filed 05/09/19 Page 44 of 76                       PageID #: 44



otherwise to fix, increase, inflate, maintain, or stabilize effective prices paid by Plaintiff and

members of the Damages Class with respect to Farm-Raised Salmon provided in the United

States; and (b) participating in meetings and trade association conversations among themselves

in the United States and elsewhere to implement, adhere to, and police the unlawful agreements

they reached.

        110.    Defendants and their co-conspirators engaged in the actions described above for

the purpose of carrying out their unlawful agreements to fix, increase, maintain, or stabilize

prices of Farm-Raised Salmon. As a direct and proximate result, Plaintiff and members of the

Damages Class were deprived of free and open competition and paid more for Farm-Raised

Salmon than they otherwise would have in the absence of Defendants’ unlawful conduct. This

injury is of the type the antitrust laws of the above states were designed to prevent and flows

from that which makes Defendants’ conduct unlawful.

        111.    In addition, Defendants have profited significantly from the conspiracy.

Defendants’ profits derived from their anticompetitive conduct come at the expense and

detriment of Plaintiff and the members of the Damages Class.

        112.    Accordingly, Plaintiff and the members of the Damages Class in each of the

following jurisdictions seek damages (including statutory damages where applicable), to be

trebled or otherwise increased as permitted by a particular jurisdiction’s antitrust law, and costs

of suit, including reasonable attorneys’ fees, to the extent permitted by the following state laws.

        113.    Defendants’ anticompetitive acts described above were knowing, willful and

constitute violations of the following state antitrust statutes.

        114.    Arizona: Defendants have entered into an unlawful agreement in restraint of

trade in violation of Ariz. Rev. Stat. §44-1401 et seq.            Defendants’ conspiracies had the




                                                  43
Case 2:19-cv-00207-JAW Document 1 Filed 05/09/19 Page 45 of 76                      PageID #: 45



following effects: (1) price competition for Farm-Raised Salmon was restrained, suppressed, and

eliminated throughout Arizona; (2) Farm-Raised Salmon prices were raised, fixed, maintained,

and stabilized at artificially high levels throughout Arizona. During the Class Period,

Defendants’ illegal conduct substantially affected Arizona commerce. Accordingly, Plaintiff and

members of the Damages Class seek all forms of relief available under Ariz. Rev. Stat. §44-1401

et seq.

          115.   California: Defendants have entered into an unlawful agreement in restraint of

trade in violation of Cal. Bus. & Prof. Code §16700 et seq. During the Class Period, Defendants

and their coconspirators entered into and engaged in a continuing unlawful trust in restraint of

the trade and commerce described above in violation of Cal. Bus. & Prof. Code §16720. Each

defendant has acted in violation of Cal. Bus. & Prof. Code §16720 to fix, raise, stabilize, and

maintain prices of Farm-Raised Salmon at supracompetitive levels. The violations of Cal. Bus.

& Prof. Code §16720 consisted, without limitation, of a continuing unlawful trust and concert of

action among Defendants and their co-conspirators, the substantial terms of which were to fix,

raise, maintain, and stabilize the prices of Farm-Raised Salmon. For the purpose of forming and

effectuating the unlawful trust, Defendants and their co-conspirators have done those things

which they combined and conspired to do, including, but not limited to, the acts, practices and

course of conduct set forth above, and creating a price floor, fixing, raising, and stabilizing the

price of Farm-Raised Salmon. The combination and conspiracy alleged herein has had, inter

alia, the following effects: (1) price competition for Farm-Raised Salmon has been restrained,

suppressed, and/or eliminated in the State of California; (2) prices for Farm-Raised Salmon

provided by Defendants and their co-conspirators have been fixed, raised, stabilized, and pegged

at artificially high, noncompetitive levels in the State of California and throughout the United




                                                44
Case 2:19-cv-00207-JAW Document 1 Filed 05/09/19 Page 46 of 76                      PageID #: 46



States; and (3) those who purchased Farm-Raised Salmon indirectly from Defendants and their

co-conspirators have been deprived of the benefit of free and open competition. As a result of

Defendants’ violation of Cal. Bus. & Prof. Code §16720, Plaintiff and members of the Damages

Class seek treble damages and their cost of suit, including a reasonable attorneys’ fee, pursuant

to Cal. Bus. & Prof. Code §16750(a).

       116.    District of Columbia: Defendants have entered into an unlawful agreement in

restraint of trade in violation of D.C. Code §28-4501 et seq. Defendants’ combinations or

conspiracies had the following effects: (1) Farm-Raised Salmon price competition was

restrained, suppressed, and eliminated throughout the District of Columbia; (2) Farm-Raised

Salmon prices were raised, fixed, maintained, and stabilized at artificially high levels throughout

the District of Columbia; (3) Plaintiff and members of the Damages Class, including those who

resided in the District of Columbia and purchased Farm-Raised Salmon in the District of

Columbia, paid supracompetitive, artificially inflated prices for Farm-Raised Salmon, including

in the District of Columbia. During the Class Period, Defendants’ illegal conduct substantially

affected commerce in the District of Columbia. By reason of the foregoing, Defendants have

entered into agreements in restraint of trade in violation of D.C. Code §28-4501 et seq.

Accordingly, Plaintiff and members of the Damages Class seek all forms of relief available

under D.C. Code §28-4501 et seq.

       117.    Iowa: Defendants have entered into an unlawful agreement in restraint of trade in

violation of Iowa Code §553.1 et seq.       Defendants’ combinations or conspiracies had the

following effects: (1) Farm-Raised Salmon price competition was restrained, suppressed, and

eliminated throughout Iowa; (2) Farm-Raised Salmon prices were raised, fixed, maintained and

stabilized at artificially high levels throughout Iowa. During the Class Period, Defendants’




                                                45
Case 2:19-cv-00207-JAW Document 1 Filed 05/09/19 Page 47 of 76                     PageID #: 47



illegal conduct substantially affected Iowa commerce. By reason of the foregoing, Defendants

have entered into agreements in restraint of trade in violation of Iowa Code §553.1 et seq.

Accordingly, Plaintiff and members of the Damages Class seek all forms of relief available

under Iowa Code §553.1 et seq.

       118.    Kansas: Defendants have entered into an unlawful agreement in restraint of trade

in violation of Kan. Stat. §50-101 et seq. Defendants’ combinations or conspiracies had the

following effects: (1) Farm-Raised Salmon price competition was restrained, suppressed, and

eliminated throughout Kansas; (2) Farm-Raised Salmon prices were raised, fixed, maintained,

and stabilized at artificially high levels throughout Kansas.         During the Class Period,

Defendants’ illegal conduct substantially affected Kansas commerce. Accordingly, Plaintiff and

members of the Damages Class seek all forms of relief available under Kan. Stat. §50-101 et seq.

       119.    Maine: Defendants have entered into an unlawful agreement in restraint of trade

in violation of Me. Rev. Stat. Ann. tit. 10, § 1101. Defendants’ combinations or conspiracies had

the following effects: (1) Farm-Raised Salmon price competition was restrained, suppressed, and

eliminated throughout Maine; (2) Farm-Raised Salmon prices were raised, fixed, maintained, and

stabilized at artificially high levels throughout Maine. During the Class Period, Defendants’

illegal conduct substantially affected Maine commerce. Accordingly, Plaintiff and members of

the Damages Class seek all relief available under Me. Rev. Stat. Ann. tit. 10, § 1104.

       120.    Michigan: Defendants have entered into an unlawful agreement in restraint of

trade in violation of Mich. Comp. Laws §445.771 et seq.            Defendants’ combinations or

conspiracies had the following effects: (1) Farm-Raised Salmon price competition was

restrained, suppressed, and eliminated throughout Michigan; (2) Farm-Raised Salmon prices

were raised, fixed, maintained, and stabilized at artificially high levels throughout Michigan.




                                                46
Case 2:19-cv-00207-JAW Document 1 Filed 05/09/19 Page 48 of 76                   PageID #: 48



During the Class Period, Defendants’ illegal conduct substantially affected Michigan commerce.

Accordingly, Plaintiff and members of the Damages Class seek all relief available under Mich.

Comp. Laws §445.771 et seq.

          121.   Minnesota: Defendants have entered into an unlawful agreement in restraint of

trade in violation of Minn. Stat. §325D.49 et seq. Defendants’ combinations or conspiracies had

the following effects: (1) Farm-Raised Salmon price competition was restrained, suppressed, and

eliminated throughout Minnesota; (2) Farm-Raised Salmon prices were raised, fixed, maintained,

and stabilized at artificially high levels throughout Minnesota. During the Class Period,

Defendants’ illegal conduct substantially affected Minnesota commerce. Accordingly, Plaintiff

and members of the Damages Class seek all relief available under Minn. Stat. §325D.49 et seq.

          122.   Mississippi: Defendants have entered into an unlawful agreement in restraint of

trade in violation of Miss. Code §75-21-1 et seq. Defendants’ combinations or conspiracies had

the following effects: (1) Farm-Raised Salmon price competition was restrained, suppressed, and

eliminated throughout Mississippi; (2) Farm-Raised Salmon prices were raised, fixed,

maintained, and stabilized at artificially high levels throughout Mississippi. During the Class

Period, Defendants’ illegal conduct substantially affected Mississippi commerce. Accordingly,

Plaintiff and members of the Damages Class seek all relief available under Miss. Code §75-21-1

et seq.

          123.   Nebraska: Defendants have entered into an unlawful agreement in restraint of

trade in violation of Neb. Rev. Stat. §59-801 et seq. Defendants’ combinations or conspiracies

had the following effects: (1) Farm-Raised Salmon price competition was restrained, suppressed,

and eliminated throughout Nebraska; (2) Farm-Raised Salmon prices were raised, fixed,

maintained, and stabilized at artificially high levels throughout Nebraska. During the Class




                                                47
Case 2:19-cv-00207-JAW Document 1 Filed 05/09/19 Page 49 of 76                      PageID #: 49



Period, Defendants’ illegal conduct substantially affected Nebraska commerce. Accordingly,

Plaintiff and members of the Damages Class seek all relief available under Neb. Rev. Stat. §59-

801 et seq.

       124.    Nevada: Defendants have entered into an unlawful agreement in restraint of

trade in violation of Nev. Rev. Stat. Ann. §598A.010 et seq. Defendants’ combinations or

conspiracies had the following effects: (1) Farm-Raised Salmon price competition was

restrained, suppressed, and eliminated throughout Nevada; (2) Farm-Raised Salmon prices were

raised, fixed, maintained, and stabilized at artificially high levels throughout Nevada. During the

Class Period, Defendants’ illegal conduct substantially affected Nevada commerce.

Accordingly, Plaintiff and members of the Damages Class seek all relief available under Nev.

Rev. Stat. Ann. §598A.010 et seq.

       125.    New Hampshire:        Defendants have entered into an unlawful agreement in

restraint of trade in violation of New Hampshire Revised Statutes Ann. §356:1. Defendants’

combinations or conspiracies had the following effects: (1) Farm-Raised Salmon price

competition was restrained, suppressed, and eliminated throughout New Hampshire; (2) Farm-

Raised Salmon prices were raised, fixed, maintained, and stabilized at artificially high levels

throughout New Hampshire. During the Class Period, Defendants’ illegal conduct substantially

affected New Hampshire commerce. Accordingly, Plaintiff and members of the Damages Class

seek all relief available under New Hampshire Revised Statutes §356:1 et seq.

       126.    New Mexico: Defendants have entered into an unlawful agreement in restraint of

trade in violation of New Mexico Statutes Annotated § 57-1-1, et seq. Defendants’ combinations

or conspiracies had the following effects: (1) Farm-Raised Salmon price competition was

restrained, suppressed, and eliminated throughout New Mexico; (2) Farm-Raised Salmon prices




                                                48
Case 2:19-cv-00207-JAW Document 1 Filed 05/09/19 Page 50 of 76                     PageID #: 50



were raised, fixed, maintained, and stabilized at artificially high levels throughout New Mexico.

During the Class Period, Defendants’ illegal conduct substantially affected New Mexico

commerce. Accordingly, Plaintiff and members of the Damages Class seek all relief available

under New Mexico Statutes Annotated § 57-1-1, et seq.

       127.    New York: Defendants have entered into an unlawful agreement in restraint of

trade in violation of New York General Business Laws § 340, et seq. Defendants’ combinations

or conspiracies had the following effects: (1) Farm-Raised Salmon price competition was

restrained, suppressed, and eliminated throughout New York; (2) Farm-Raised Salmon prices

were raised, fixed, maintained, and stabilized at artificially high levels throughout New York.

During the Class Period, Defendants’ illegal conduct substantially affected New York

commerce. The conduct set forth above is a per se violation of the Donnelly Act, § 340, et seq.

Accordingly, Plaintiff and members of the Damages Class seek all relief available under New

York General Business Laws § 340, et seq.

       128.    North Carolina:      Defendants have entered into an unlawful agreement in

restraint of trade in violation of North Carolina General Statutes § 75-1, et seq. Defendants’

combinations or conspiracies had the following effects: (1) Farm-Raised Salmon price

competition was restrained, suppressed, and eliminated throughout North Carolina; (2) Farm-

Raised Salmon prices were raised, fixed, maintained, and stabilized at artificially high levels

throughout North Carolina; During the Class Period, Defendants’ illegal conduct substantially

affected North Carolina commerce. Accordingly, Plaintiff and members of the Damages Class

seek all relief available under North Carolina General Statutes § 75-16, et seq.

       129.    North Dakota: Defendants have entered into an unlawful agreement in restraint

of trade in violation of N.D. Cent. Code §51-08.1-01 et seq. Defendants’ combinations or




                                                49
Case 2:19-cv-00207-JAW Document 1 Filed 05/09/19 Page 51 of 76                     PageID #: 51



conspiracies had the following effects: (1) Farm-Raised Salmon price competition was

restrained, suppressed, and eliminated throughout North Dakota; (2) Farm-Raised Salmon prices

were raised, fixed, maintained, and stabilized at artificially high levels throughout North Dakota.

During the Class Period, Defendants’ illegal conduct had a substantial effect on North Dakota

commerce. Accordingly, Plaintiff and members of the Damages Class seek all relief available

under N.D. Cent. Code §51-08.1-01 et seq.

       130.    Oregon: Defendants have entered into an unlawful agreement in restraint of trade

in violation of Or. Rev. Stat. § 646.725 et seq. Defendants’ combinations or conspiracies had the

following effects: (1) Farm-Raised Salmon price competition was restrained, suppressed and

eliminated throughout Oregon; (2) Farm-Raised Salmon prices were raised, fixed, maintained

and stabilized at artificially high levels throughout Oregon. During the Class Period, Defendants’

illegal conduct had a substantial effect on Oregon commerce.          Accordingly, Plaintiff and

members of the Damages Class seek all relief available under Or. Rev. Stat. § 646.780 et seq.

       131.    Rhode Island: Defendants have entered into an unlawful agreement in restraint

of trade in violation of Rhode Island General Laws § 6-36-4, et seq. The Rhode Island statutes

allow actions on behalf of indirect purchasers for conduct during the Class Period. Defendants’

combinations or conspiracies had the following effects: (1) Farm-Raised Salmon price

competition was restrained, suppressed, and eliminated throughout Rhode Island; (2) Farm-

Raised Salmon prices were raised, fixed, maintained, and stabilized at artificially high levels

throughout Rhode Island. During the Class Period, Defendants’ illegal conduct had a substantial

effect on Rhode Island commerce. Accordingly, Plaintiff and members of the Damages Class

seek all relief available under Rhode Island General Laws § 6-36-11 et seq.




                                                50
Case 2:19-cv-00207-JAW Document 1 Filed 05/09/19 Page 52 of 76                    PageID #: 52



       132.    South Dakota: Defendants have entered into an unlawful agreement in restraint

of trade in violation of South Dakota Codified Laws § 37-1-3.1, et seq. Defendants’

combinations or conspiracies had the following effects: (1) Farm-Raised Salmon price

competition was restrained, suppressed, and eliminated throughout South Dakota; (2) Farm-

Raised Salmon prices were raised, fixed, maintained, and stabilized at artificially high levels

throughout South Dakota. During the Class Period, Defendants’ illegal conduct had a substantial

effect on South Dakota commerce. Accordingly, Plaintiff and members of the Damages Class

seek all relief available under South Dakota Codified Laws § 37-1-3.1, et seq.

       133.    Tennessee: Defendants have entered into an unlawful agreement in restraint of

trade in violation of Tenn. Code Ann. §47-25-101 et seq.           Defendants’ combinations or

conspiracies had the following effects: (1) Farm-Raised Salmon price competition was

restrained, suppressed, and eliminated throughout Tennessee; (2) Farm-Raised Salmon prices

were raised, fixed, maintained, and stabilized at artificially high levels throughout Tennessee.

During the Class Period, Defendants’ illegal conduct had a substantial effect on Tennessee

commerce. Accordingly, Plaintiff and members of the Damages Class seek all relief available

under Tenn. Code Ann. §47-25-101 et seq.

       134.    Utah: Defendants have entered into an unlawful agreement in restraint of trade in

violation of Utah Code Annotated § 76-10-3101, et seq.            Defendants’ combinations or

conspiracies had the following effects: (1) Farm-Raised Salmon price competition was

restrained, suppressed, and eliminated throughout Utah; (2) Farm-Raised Salmon prices were

raised, fixed, maintained, and stabilized at artificially high levels throughout Utah. During the

Class Period, Defendants’ illegal conduct had a substantial effect on Utah commerce.




                                               51
Case 2:19-cv-00207-JAW Document 1 Filed 05/09/19 Page 53 of 76                      PageID #: 53



Accordingly, Plaintiff and members of the Damages Class seek all relief available under Utah

Code Annotated § 76-10-3101, et seq.

       135.    Vermont: Defendants have entered into an unlawful agreement in restraint of

trade in violation of 9 Vermont Stat. Ann. § 2453, et seq.          Defendants’ combinations or

conspiracies had the following effects: (1) Farm-Raised Salmon price competition was

restrained, suppressed, and eliminated throughout Vermont; (2) Farm-Raised Salmon prices were

raised, fixed, maintained, and stabilized at artificially high levels throughout Vermont. During

the Class Period, Defendants’ illegal conduct had a substantial effect on Vermont commerce.

Accordingly, Plaintiff and members of the Damages Class seek all relief available under 9

V.S.A. § 2465 et seq.

       136.    West Virginia: Defendants have entered into an unlawful agreement in restraint

of trade in violation of West Virginia Code § 47-18-3, et seq. Defendants’ combinations or

conspiracies had the following effects: (1) Farm-Raised Salmon price competition was

restrained, suppressed, and eliminated throughout West Virginia; (2) Farm-Raised Salmon prices

were raised, fixed, maintained, and stabilized at artificially high levels throughout West Virginia.

During the Class Period, Defendants’ illegal conduct had a substantial effect on West Virginia

commerce. Accordingly, Plaintiff and members of the Damages Class seek all relief available

under West Virginia Code § 47-18-9, et seq.

       137.    Wisconsin: Defendants have entered into an unlawful agreement in restraint of

trade in violation of Wis. Stat. §133.01 et seq. Defendants’ combinations or conspiracies had the

following effects: (1) Farm-Raised Salmon price competition was restrained, suppressed, and

eliminated throughout Wisconsin; (2) Farm-Raised Salmon prices were raised, fixed, maintained,

and stabilized at artificially high levels throughout Wisconsin. During the Class Period,




                                                52
Case 2:19-cv-00207-JAW Document 1 Filed 05/09/19 Page 54 of 76                      PageID #: 54



Defendants’ illegal conduct had a substantial effect on Wisconsin commerce. Accordingly,

Plaintiff and members of the Damages Class seek all relief available under Wis. Stat. §133.01 et

seq.

                                           COUNT III

                         Violation of State Consumer Protection Statutes
                          (on Behalf of Plaintiff and the Damages Class)

        138.    Plaintiff repeats the allegations set forth above as if fully set forth herein, and

each of the state-specific causes of action described below incorporates the allegations as if fully

set forth therein.

        139.    Defendants engaged in unfair competition or unfair, unconscionable, deceptive or

fraudulent acts or practices in violation of the state consumer protection and unfair competition

statutes listed below.

        140.    Arkansas: Defendants have knowingly entered into an unlawful agreement in

restraint of trade in violation of Ark. Code Ann. §4-88-101 et seq. Defendants knowingly agreed

to, and did in fact, act in restraint of trade or commerce by affecting, fixing, controlling, and/or

maintaining at noncompetitive and artificially inflated levels, the prices at which Farm-Raised

Salmon was sold, distributed, or obtained in Arkansas and took efforts to conceal their

agreements from Plaintiff and members of the Damages Class. The aforementioned conduct on

the part of the Defendants constituted “unconscionable” and “deceptive” acts or practices in

violation of Ark. Code Ann. §4-88-107(a)(10). Defendants’ unlawful conduct had the following

effects: (1) Farm-Raised Salmon price competition was restrained, suppressed, and eliminated

throughout Arkansas; (2) Farm-Raised Salmon prices were raised, fixed, maintained, and

stabilized at artificially high levels throughout Arkansas. During the Class Period, Defendants’

illegal conduct substantially affected Arkansas commerce and consumers. Defendants have



                                                53
Case 2:19-cv-00207-JAW Document 1 Filed 05/09/19 Page 55 of 76                     PageID #: 55



engaged in unfair competition or unfair or deceptive acts or practices in violation of Ark. Code

Ann. §4-88-107(a)(10) and, accordingly, Plaintiff and the members of the Damages Class seek

all relief available under that statute.

        141.    California: Defendants have engaged in unfair competition or unfair,

unconscionable, deceptive or fraudulent acts or practices in violation of Cal. Bus. & Prof. Code

§17200 et seq. During the Class Period, Defendants manufactured, marketed, sold, or distributed

Farm-Raised Salmon in California, and committed and continue to commit acts of unfair

competition, as defined by Cal. Bus. & Prof. Code §17200 et seq., by engaging in the acts and

practices specified above. This claim is instituted pursuant to Cal. Bus. & Prof. Code §§17203

and 17204, to obtain restitution from these Defendants for acts, as alleged herein, that violated

Cal. Bus. & Prof. Code §17200, commonly known as the Unfair Competition Law. Defendants’

conduct as alleged herein violated Cal. Bus. & Prof. Code §17200.           The acts, omissions,

misrepresentations, practices and nondisclosures of Defendants, as alleged herein, constituted a

common, continuous, and continuing course of conduct of unfair competition by means of unfair,

unlawful, and/or fraudulent business acts or practices within the meaning of Cal. Bus. & Prof.

Code §17200 et seq., including, but not limited to, the following: (1) the violations of §1 of the

Sherman Act, as set forth above; (2) the violations of Cal. Bus. & Prof. Code §16720 et seq., set

forth above. Defendants’ acts, omissions, misrepresentations, practices, and non-disclosures, as

described above, whether or not in violation of Cal. Bus. & Prof. Code §16720 et seq., and

whether or not concerted or independent acts, are otherwise unfair, unconscionable unlawful or

fraudulent; (3) Defendants’ acts or practices are unfair to purchasers of Farm-Raised Salmon in

the State of California within the meaning of Cal. Bus. & Prof. Code §17200 et. seq.; and (4)

Defendants’ acts and practices are fraudulent or deceptive within the meaning of Cal. Bus. &




                                               54
Case 2:19-cv-00207-JAW Document 1 Filed 05/09/19 Page 56 of 76                     PageID #: 56



Prof. Code §17200 et seq. Plaintiff and members of the Damages Class are entitled to full

restitution and/or disgorgement of all revenues, earnings, profits, compensation and benefits that

may have been obtained by Defendants as a result of such business acts or practices. The illegal

conduct alleged herein is continuing and there is no indication that Defendants will not continue

such activity into the future. The unlawful and unfair business practices of Defendants, and each

of them, as described above, have caused and continue to cause Plaintiff and the members of the

Damages Class to pay supracompetitive and artificially inflated prices for Farm-Raised Salmon.

Plaintiff and the members of the Damages Class suffered injury in fact and lost money or

property as a result of such unfair competition. The conduct of Defendants as alleged in this

Complaint violates Cal. Bus. & Prof. Code §17200 et seq. As alleged in this Complaint,

Defendants and their co-conspirators have been unjustly enriched as a result of their wrongful

conduct and by Defendants’ unfair competition. Plaintiff and the members of the Damages Class

are accordingly entitled to equitable relief including restitution and/or disgorgement of all

revenues, earnings, profits, compensation and benefits that may have been obtained by

Defendants as a result of such business practices, pursuant to Cal. Bus. & Prof. Code §§17203

and 17204.

       142.    Florida:   Defendants    have   engaged    in   unfair   competition   or   unfair,

unconscionable, or deceptive acts or practices in violation of the Florida Deceptive and Unfair

Trade Practices Act, Fla. Stat. §501.201 et seq. Defendants’ unlawful conduct had the following

effects: (1) Farm-Raised Salmon price competition was restrained, suppressed, and eliminated

throughout Florida; (2) Farm-Raised Salmon prices were raised, fixed, maintained, and stabilized

at artificially high levels throughout Florida. During the Class Period, Defendants’ illegal




                                               55
Case 2:19-cv-00207-JAW Document 1 Filed 05/09/19 Page 57 of 76                     PageID #: 57



conduct substantially affected Florida commerce and consumers. Accordingly, plaintiff and

members of the Damages Class seek all relief available under Fla. Stat. §501.201 et seq.

       143.    Minnesota: Defendants have engaged in unfair competition or unfair,

unconscionable, or deceptive acts or practices in violation of the Minnesota Uniform Deceptive

Trade Practices Act, Minn. Stat. § 325D.43, et seq. Defendants engaged in unfair and deceptive

trade practices during the course of their business dealings, which significantly impacted

Plaintiff as a purchaser of the Defendants’ goods, and which caused Plaintiff to suffer injury.

Defendants took efforts to conceal their agreements from Plaintiff and the members of the

Damages Class. Defendants’ unlawful conduct had the following effects: (1) Farm-Raised

Salmon price competition was restrained, suppressed, and eliminated throughout Minnesota; (2)

Farm-Raised Salmon prices were raised, fixed, maintained, and stabilized at artificially high

levels throughout Minnesota. During the Class Period, Defendants’ illegal conduct substantially

affected Minnesota commerce and Farm-Raised Salmon purchasers. Defendants have engaged in

unfair competition or unfair or deceptive acts or practices in violation of Minn. Stat. § 325D.43,

et seq., and, accordingly, Plaintiff and members of the Class seek all relief available under that

statute and as equity demands.

       144.    Missouri: Defendants have engaged in unfair competition or unlawful, unfair,

unconscionable, or deceptive acts or practices in violation of the Missouri Merchandising

Practices Act, Mo. Rev. Stat. § 407.010, et seq. Defendants engaged in the conduct described in

this Class Action Complaint in connection with the sale of products containing Farm-Raised

Salmon in Missouri. During the Class Period, Defendants’ illegal conduct substantially affected

Missouri commerce and consumers. Defendants agreed to, and in fact did, fix, control, and

maintain at artificial and non-competitive levels, the price at which Farm-Raised Salmon was




                                               56
Case 2:19-cv-00207-JAW Document 1 Filed 05/09/19 Page 58 of 76                      PageID #: 58



sold, distributed, or obtained in Missouri, which conduct constituted unfair practices in that it

was unlawful under federal and state law, violated public policy, was unethical, oppressive, and

unscrupulous, and caused substantial injury to Plaintiff and the members of the Damages Class.

Defendants concealed, suppressed, and failed to disclose material facts to Plaintiff and the

members of the Damages Class concerning Defendants’ unlawful activities and artificially

inflated prices for Farm-Raised Salmon. The concealed, suppressed, and omitted facts would

have been important to Plaintiff and the members of the Damages Class as they related to the

cost of products containing Farm-Raised Salmon. Defendants’ unlawful conduct had the

following effects: (1) Farm-Raised Salmon price competition was restrained, suppressed, and

eliminated throughout Missouri; (2) Farm-Raised Salmon prices were raised, fixed, maintained,

and stabilized at artificially high levels throughout Missouri; (3) Plaintiff and the members of the

Damages Class were deprived of free and open competition; and (4) Plaintiff and the members of

the Damages Class paid supracompetitive, artificially inflated prices for products containing

Farm-Raised Salmon. The foregoing acts and practices constituted unlawful practices in

violation of the Missouri Merchandising Practices Act. As a direct and proximate result of the

above-described unlawful practices, Plaintiff and the members of the Damages Class suffered

ascertainable loss of money or property. Accordingly, Plaintiff and the members of the Damages

Class seek all relief available under Missouri’s Merchandising Practices Act, specifically Mo.

Rev. Stat. § 407.020, which prohibits “the act, use or employment by any person of any

deception, fraud, false pretense, false promise, misrepresentation, unfair practice, or the

concealment, suppression, or omission of any material fact in connection with the sale or

advertisement of any merchandise in trade or commerce,” as further interpreted by the Missouri

Code of State Regulations, which provides for the relief sought in this Count.




                                                57
Case 2:19-cv-00207-JAW Document 1 Filed 05/09/19 Page 59 of 76                     PageID #: 59



        145.    Nebraska: Defendants have engaged in unfair competition or unfair,

unconscionable, or deceptive acts or practices in violation of the Nebraska Consumer Protection

Act, Neb. Rev. Stat. § 59-1601, et seq. Defendants’ unlawful conduct had the following effects:

(1) Farm-Raised Salmon price competition was restrained, suppressed, and eliminated

throughout Nebraska; (2) Farm-Raised Salmon prices were raised, fixed, maintained, and

stabilized at artificially high levels throughout Nebraska. During the Class Period, Defendants

marketed, sold, or distributed Farm-Raised Salmon in Nebraska, and Defendants’ illegal conduct

substantially affected Nebraska commerce and Farm-Raised Salmon purchasers. Defendants

have engaged in unfair competition or unfair or deceptive acts or practices in violation of Neb.

Rev. Stat. § 59-1601, et seq., and, accordingly, Plaintiff and members of the Damages Class seek

all relief available under that statute.

        146.    New Hampshire: Defendants have engaged in unfair competition or unfair,

unconscionable, or deceptive acts or practices in violation of the New Hampshire Consumer

Protection Act, N.H. Rev. Stat. § 358-A:1, et seq. Defendants sold Farm-Raised Salmon in New

Hampshire and deceived Plaintiff and Class Members in New Hampshire into believing that the

Farm-Raised Salmon were competitively priced. Defendants’ unlawful conduct had the

following effects: (1) Farm-Raised Salmon price competition was restrained, suppressed, and

eliminated throughout New Hampshire; (2) Farm-Raised Salmon prices were raised, fixed,

maintained, and stabilized at artificially high levels throughout New Hampshire; (3) Plaintiff and

members of the Damages Class, who resided in New Hampshire and/or purchased the Farm-

Raised Salmon in New Hampshire were deprived of free and open competition in New

Hampshire; and (4) Plaintiff and members of the Damages Class, who resided in New

Hampshire and/or purchased Farm-Raised Salmon in New Hampshire paid supracompetitive,




                                               58
Case 2:19-cv-00207-JAW Document 1 Filed 05/09/19 Page 60 of 76                     PageID #: 60



artificially inflated prices for Farm-Raised Salmon in New Hampshire. During the Class Period,

Defendants marketed, sold, or distributed Farm-Raised Salmon in New Hampshire, and

Defendants’ illegal conduct substantially affected New Hampshire commerce and Farm-Raised

Salmon purchasers. As a direct and proximate result of Defendants’ unlawful conduct, Plaintiff

and members of the Damages Class have been injured. Defendants have engaged in unfair

competition or unfair or deceptive acts or practices in violation of N.H. Rev. Stat. § 358-A:1, et

seq., and, accordingly, Plaintiff and members of the Damages Class seek all relief available

under that statute.

       147.    New Mexico: Defendants have engaged in unfair competition or unfair,

unconscionable, or deceptive acts or practices in violation of New Mexico Stat. § 57-12-1, et seq.

In New Mexico, price-fixing is actionable as an “unconscionable trade practice” under N.M.

Stat. § 57-12-2(E) because it “takes advantage of the lack of knowledge … of a person to a

grossly unfair degree” and also results in a “gross disparity between the value received by a

person and the price paid.” Defendants had the sole power to set that price, and Plaintiff and

members of the Damages Class had no meaningful ability to negotiate a lower price from

wholesalers. Moreover, Plaintiff and members of the Damages Class lacked any meaningful

choice in purchasing Farm-Raised Salmon because they were unaware of the unlawful

overcharge, and there was no alternative source of supply through which Plaintiff and members

of the Damages Class could avoid the overcharges. Defendants’ conduct with regard to sales of

Farm-Raised Salmon, including their illegal conspiracy to secretly fix the price of Farm-Raised

Salmon at supracompetitive levels and overcharge consumers, was substantively unconscionable

because it was one-sided and unfairly benefited Defendants at the expense of Plaintiff and the

public. Defendants took grossly unfair advantage of Plaintiff and members of the Damages




                                               59
Case 2:19-cv-00207-JAW Document 1 Filed 05/09/19 Page 61 of 76                     PageID #: 61



Class. Defendants’ unlawful conduct had the following effects: (1) Farm-Raised Salmon price

competition was restrained, suppressed and eliminated throughout New Mexico; (2) Farm-

Raised Salmon prices were raised, fixed, maintained and stabilized at artificially high levels

throughout New Mexico; (3) Plaintiff and members of the Damages Class were deprived of free

and open competition; and (4) Plaintiff and members of the Damages Class paid

supracompetitive, artificially inflated prices for Farm-Raised Salmon. During the Class Period,

Defendants’ illegal conduct substantially affected New Mexico commerce and consumers. As a

direct and proximate result of Defendants’ unlawful conduct, Plaintiff and members of the

Damages Class have been injured and are threatened with further injury. Defendants have

engaged in unfair competition or unfair or deceptive acts or practices in violation of New Mexico

Stat. § 57-12-1, et seq., and, accordingly, Plaintiff and members of the Damages Class seek all

relief available under that statute.

        148.    New York:         Defendants have engaged in unfair competition or unfair,

unconscionable, or deceptive acts or practices in violation of N.Y. Gen. Bus. Law § 349, et seq.

Defendants agreed to, and did in fact, act in restraint of trade or commerce by affecting, fixing,

controlling and/or maintaining, at artificial and non-competitive levels, the prices at which Farm-

Raised Salmon were sold, distributed or obtained in New York and took efforts to conceal their

agreements from Plaintiff and members of the Damages Class. Defendants and their

coconspirators made public statements about the prices of Farm-Raised Salmon that either

omitted material information that rendered the statements that they made materially misleading

or affirmatively misrepresented the real cause of price increases for Farm-Raised Salmon; and

Defendants alone possessed material information that was relevant to consumers, but failed to

provide the information. Because of Defendants’ unlawful trade practices in the State of New




                                                60
Case 2:19-cv-00207-JAW Document 1 Filed 05/09/19 Page 62 of 76                     PageID #: 62



York, New York class members who indirectly purchased Farm-Raised Salmon were misled to

believe that they were paying a fair price for Farm-Raised Salmon or the price increases for

Farm-Raised Salmon were for valid business reasons; and similarly situated consumers were

affected by Defendants’ conspiracy. Defendants knew that their unlawful trade practices with

respect to pricing Farm-Raised Salmon would have an impact on New York consumers and not

just Defendants’ direct customers. Defendants knew that their unlawful trade practices with

respect to pricing Farm-Raised Salmon would have a broad impact, causing commercial and

institutional indirect food preparer class members who indirectly purchased Farm-Raised Salmon

to be injured by paying more for Farm-Raised Salmon than they would have paid in the absence

of Defendants’ unlawful trade acts and practices. The conduct of Defendants described herein

constitutes consumer-oriented deceptive acts or practices within the meaning of N.Y. Gen. Bus.

Law § 349, which resulted in consumer injury and broad adverse impact on the public at large,

and harmed the public interest of customers and commercial and institutional indirect food

preparers in New York State in an honest marketplace in which economic activity is conducted

in a competitive manner. Defendants’ unlawful conduct had the following effects: (1) Farm-

Raised Salmon price competition was restrained, suppressed, and eliminated throughout New

York; (2) Farm-Raised Salmon prices were raised, fixed, maintained, and stabilized at artificially

high levels throughout New York; (3) Plaintiff and members of the Damages Class were

deprived of free and open competition; and (4) Plaintiff and members of the Damages Class paid

supracompetitive, artificially inflated prices for Farm-Raised Salmon. During the Class Period,

Defendants marketed, sold, or distributed Farm-Raised Salmon in New York, and Defendants’

illegal conduct substantially affected New York commerce and consumers. During the Class

Period, each of Defendants named herein, directly, or indirectly and through affiliates they




                                               61
Case 2:19-cv-00207-JAW Document 1 Filed 05/09/19 Page 63 of 76                     PageID #: 63



dominated and controlled, manufactured, sold and/or distributed Farm-Raised Salmon in New

York. Plaintiff and members of the Damages Class seek all relief available pursuant to N.Y. Gen.

Bus. Law § 349(h).

       149.     North Carolina: Defendants have engaged in unfair competition or unfair,

unconscionable, or deceptive acts or practices in violation of N.C. Gen. Stat. §75-1.1 et seq.

Defendants agreed to, and did in fact, act in restraint of trade or commerce by affecting, fixing,

controlling and/or maintaining, at artificial and non-competitive levels, the prices at which Farm-

Raised Salmon were sold, distributed or obtained in North Carolina and took efforts to conceal

their agreements from Plaintiff and members of the Damages Class. Defendants’ price-fixing

conspiracy could not have succeeded absent deceptive conduct by Defendants to cover up their

illegal acts.   Secrecy was integral to the formation, implementation and maintenance of

Defendants’ price-fixing conspiracy.     Defendants committed inherently deceptive and self-

concealing actions, of which Plaintiff could not possibly have been aware. Defendants and their

co-conspirators publicly provided pretextual and false justifications regarding their price

increases. The conduct of Defendants described herein constitutes consumer-oriented deceptive

acts or practices within the meaning of North Carolina law, which resulted in consumer injury

and broad adverse impact on the public at large, and harmed the public interest of North Carolina

consumers in an honest marketplace in which economic activity is conducted in a competitive

manner. Defendants’ unlawful conduct had the following effects: (1) Farm-Raised Salmon price

competition was restrained, suppressed and eliminated throughout North Carolina; (2) Farm-

Raised Salmon prices were raised, fixed, maintained and stabilized at artificially high levels

throughout North Carolina; (3) Plaintiff and members of the Damages Class were deprived of

free and open competition; and (4) Plaintiff and members of the Damages Class paid




                                                62
Case 2:19-cv-00207-JAW Document 1 Filed 05/09/19 Page 64 of 76                     PageID #: 64



supracompetitive, artificially inflated prices for Farm-Raised Salmon. During the Class Period,

Defendants marketed, sold, or distributed Farm-Raised Salmon in North Carolina, and

Defendants’ illegal conduct substantially affected North Carolina commerce and consumers.

During the Class Period, each of the Defendants named herein, directly, or indirectly and through

affiliates they dominated and controlled, manufactured, sold and/or distributed Farm-Raised

Salmon in North Carolina. Plaintiff and members of the Damages Class seek actual damages for

their injuries caused by these violations in an amount to be determined at trial and are threatened

with further injury. Defendants have engaged in unfair competition or unfair or deceptive acts or

practices in violation of N.C. Gen. Stat. §75-1.1 et seq., and, accordingly, Plaintiff and members

of the Damages Class seek all relief available under that statute.

       150.    North Dakota: Defendants have engaged in unfair competition or unfair,

unconscionable, or deceptive acts or practices in violation of the North Dakota Unlawful Sales or

Advertising Practices Statute, N.D. Century Code § 51-15-01, et seq. Defendants agreed to, and

did in fact, act in restraint of trade or commerce in North Dakota, by affecting, fixing,

controlling, and/or maintaining, at artificial and non-competitive levels, the prices at which

Farm-Raised Salmon was sold, distributed, or obtained in North Dakota. Defendants deliberately

failed to disclose material facts to Plaintiff and members of the Damages Class concerning

Defendants’ unlawful activities and artificially inflated prices for Farm-Raised Salmon.

Defendants misrepresented to all purchasers during the Class Period that Defendants’ Farm-

Raised Salmon prices were competitive and fair. Defendants’ unlawful conduct had the

following effects: (1) price competition for Farm-Raised Salmon was restrained, suppressed, and

eliminated throughout North Dakota; (2) Farm-Raised Salmon prices were raised, fixed,

maintained, and stabilized at artificially high levels throughout North Dakota. During the Class




                                                 63
Case 2:19-cv-00207-JAW Document 1 Filed 05/09/19 Page 65 of 76                      PageID #: 65



Period, Defendants’ illegal conduct had a substantial effect on North Dakota commerce and

Farm-Raised Salmon purchasers. As a direct and proximate result of Defendants’ violations of

law, Plaintiff and members of the Damages Class suffered an ascertainable loss of money or

property as a result of Defendants’ use or employment of unconscionable and deceptive

commercial practices as set forth above. That loss was caused by Defendants’ willful and

deceptive conduct, as described herein. Defendants’ deception, including their affirmative

misrepresentations and omissions concerning the price of Farm-Raised Salmon, misled all

purchasers acting reasonably under the circumstances to believe that they were purchasing Farm-

Raised Salmon at prices set by a free and fair market. Defendants’ misleading conduct and

unconscionable activities constitute violations of N.D. Century Code § 51-15-01, et seq., and,

accordingly, Plaintiff and members of the Damages Class seek all relief available under that

statute.

           151.   Rhode Island: Defendants have engaged in unfair competition or unfair,

unconscionable, or deceptive acts or practices in violation of the Rhode Island Unfair Trade

Practice and Consumer Protection Act (R.I. Gen. Laws § 6-13.1-1, et seq.) Members of the

Damages Class purchased Farm-Raised Salmon for personal, family, or household purposes.

Defendants agreed to, and did in fact, act in restraint of trade or commerce in a market that

includes Rhode Island, by affecting, fixing, controlling, and/or maintaining, at artificial and non-

competitive levels, the prices at which Farm-Raised Salmon were sold, distributed, or obtained in

Rhode Island. Defendants deliberately failed to disclose material facts to Plaintiff and members

of the Damages Class concerning Defendants’ unlawful activities and artificially inflated prices

for Farm-Raised Salmon. Defendants owed a duty to disclose such facts, and considering the

relative lack of sophistication of the average, non-business purchaser, Defendants breached that




                                                64
Case 2:19-cv-00207-JAW Document 1 Filed 05/09/19 Page 66 of 76                     PageID #: 66



duty by their silence. Defendants misrepresented to all purchasers during the Class Period that

Defendants’ Farm-Raised Salmon prices were competitive and fair. Defendants’ unlawful

conduct had the following effects: (1) Farm-Raised Salmon price competition was restrained,

suppressed, and eliminated throughout Rhode Island; (2) Farm-Raised Salmon prices were

raised, fixed, maintained, and stabilized at artificially high levels throughout Rhode Island; (3)

Plaintiff and members of the Damages Class were deprived of free and open competition; and (4)

Plaintiff and members of the Damages Class paid supracompetitive, artificially inflated prices for

Farm-Raised Salmon. Defendants’ illegal conduct substantially affected Rhode Island commerce

and consumers, including commercial and institutional indirect food preparers that serve as a

conduit to consumers. As a direct and proximate result of Defendants’ violations of law, Plaintiff

and members of the Damages Class suffered an ascertainable loss of money or property as a

result of Defendants’ use or employment of unconscionable and deceptive commercial practices

as set forth above. That loss was caused by Defendants’ willful and deceptive conduct, as

described herein. Defendants’ deception, including their affirmative misrepresentations and

omissions concerning the price of Farm-Raised Salmon, likely misled all purchasers acting

reasonably under the circumstances to believe that they were purchasing Farm-Raised Salmon at

prices set by a free and fair market. Defendants’ affirmative misrepresentations and omissions

constitute information important to Plaintiff and members of the Damages Class as they related

to the cost of Farm-Raised Salmon they purchased. Defendants have engaged in unfair

competition or unfair or deceptive acts or practices in violation of Rhode Island Gen. Laws. § 6-

13.1-1, et seq., and, accordingly, Plaintiff and members of the Damages Class seek all relief

available under that statute.




                                               65
Case 2:19-cv-00207-JAW Document 1 Filed 05/09/19 Page 67 of 76                    PageID #: 67



       152.    South Carolina: Defendants have engaged in unfair competition or unfair,

unconscionable, or deceptive acts or practices in violation of the South Carolina Unfair Trade

Practices Act, S.C. Code Ann. §39-5-10 et seq. Defendants’ combinations or conspiracies had

the following effects: (1) Farm-Raised Salmon price competition was restrained, suppressed and

eliminated throughout South Carolina; (2) Farm-Raised Salmon prices were raised, fixed,

maintained and stabilized at artificially high levels throughout South Carolina. During the Class

Period, Defendants’ illegal conduct had a substantial effect on South Carolina commerce. As a

direct and proximate result of Defendants’ unlawful conduct, Plaintiff and members of the

Damages Class have been injured in their business and property and are threatened with further

injury. Defendants have engaged in unfair competition or unfair or deceptive acts or practices in

violation of S.C. Code Ann. §39-5-10 et seq., and, accordingly, Plaintiff and the members of the

Damages Class seek all relief available under that statute.

       153.    South Dakota: Defendants have engaged in unfair competition or unfair,

unconscionable, or deceptive acts or practices in violation of the South Dakota Deceptive Trade

Practices and Consumer Protection Statute, S.D. Codified Laws § 37-24-1, et seq. Defendants

agreed to, and did in fact, act in restraint of trade or commerce in South Dakota, by affecting,

fixing, controlling, and/or maintaining, at artificial and non-competitive levels, the prices at

which Farm-Raised Salmon was sold, distributed, or obtained in South Dakota. Defendants

deliberately failed to disclose material facts to Plaintiff and members of the Damages Class

concerning Defendants’ unlawful activities and artificially inflated prices for Farm-Raised

Salmon. Defendants misrepresented to all purchasers during the Class Period that Defendants’

Farm-Raised Salmon prices were competitive and fair. Defendants’ unlawful conduct had the

following effects: (1) price competition for Farm-Raised Salmon was restrained, suppressed, and




                                                66
Case 2:19-cv-00207-JAW Document 1 Filed 05/09/19 Page 68 of 76                     PageID #: 68



eliminated throughout South Dakota; (2) Farm-Raised Salmon prices were raised, fixed,

maintained, and stabilized at artificially high levels throughout South Dakota. Defendants’ illegal

conduct substantially affected South Dakota commerce and on those who purchased Farm-

Raised Salmon in South Dakota. As a direct and proximate result of Defendants’ violations of

law, Plaintiff and members of the Damages Class suffered an ascertainable loss of money or

property as a result of Defendants’ use or employment of unconscionable and deceptive

commercial practices as set forth above. That loss was caused by Defendants’ willful and

deceptive conduct, as described herein. Defendants’ deception, including their affirmative

misrepresentations and omissions concerning the price of Farm-Raised Salmon, misled all

purchasers acting reasonably under the circumstances to believe that they were purchasing Farm-

Raised Salmon at prices set by a free and fair market. Defendants’ affirmative misrepresentations

and omissions constitute information important to Plaintiff and members of the Damages Class

as they related to the cost of Farm-Raised Salmon they purchased. Defendants have engaged in

unfair competition or unfair or deceptive acts or practices in violation of S.D. Codified Laws §

37-24-1, et seq., and, accordingly, Plaintiff and members of the Damages Class seek all relief

available under that statute.

       154.    Vermont: Defendants have engaged in unfair competition or unfair,

unconscionable, or deceptive acts or practices in violation of 9 Vermont Stat. Ann. § 2451, et

seq. Defendants agreed to, and did in fact, act in restraint of trade or commerce in a market that

includes Vermont, by affecting, fixing, controlling, and/or maintaining, at artificial and non-

competitive levels, the prices at which Farm-Raised Salmon were sold, distributed, or obtained in

Vermont. Defendants deliberately failed to disclose material facts to Plaintiff and members of the

Damages Class concerning Defendants’ unlawful activities and artificially inflated prices for




                                                67
Case 2:19-cv-00207-JAW Document 1 Filed 05/09/19 Page 69 of 76                      PageID #: 69



Farm-Raised Salmon. Defendants owed a duty to disclose such facts, and Defendants breached

that duty by their silence. Defendants misrepresented to all purchasers during the Class Period

that Defendants’ Farm-Raised Salmon prices were competitive and fair. During the Class Period,

Defendants’ illegal conduct had a substantial effect on Vermont commerce and consumers. As a

direct and proximate result of Defendants’ violations of law, Plaintiff and members of the

Damages Class suffered an ascertainable loss of money or property as a result of Defendants’ use

or employment of unconscionable and deceptive commercial practices as set forth above. That

loss was caused by Defendants’ willful and deceptive conduct, as described herein. Defendants’

deception, including their affirmative misrepresentations and omissions concerning the price of

Farm-Raised Salmon, likely misled all commercial and institutional indirect food preparer

purchasers acting reasonably under the circumstances to believe that they were purchasing Farm-

Raised Salmon at prices set by a free and fair market. Defendants’ misleading conduct and

unconscionable activities constitutes unfair competition or unfair or deceptive acts or practices in

violation of 9 Vermont § 2451, et seq., and, accordingly, Plaintiff and members of the Damages

Class seek all relief available under that statute.

        155.    Wisconsin: Defendants have engaged in unfair competition or unfair,

unconscionable, or deceptive acts or practices in violation of the Wisconsin Consumer Protection

Statutes, Wisc. Stat. § 100.18, et seq. Defendants agreed to, and did in fact, act in restraint of

trade or commerce in a market that includes Wisconsin, by affecting, fixing, controlling, and/or

maintaining, at artificial and non-competitive levels, the prices at which Farm-Raised Salmon

was sold, distributed, or obtained in Wisconsin. Defendants affirmatively misrepresented to all

purchasers during the Class Period that Defendants’ Farm-Raised Salmon prices were

competitive and fair. Defendants’ unlawful conduct had the following effects: (1) price




                                                  68
Case 2:19-cv-00207-JAW Document 1 Filed 05/09/19 Page 70 of 76                      PageID #: 70



competition for the Farm-Raised Salmon was restrained, suppressed, and eliminated throughout

Wisconsin; (2) Farm-Raised Salmon prices were raised, fixed, maintained, and stabilized at

artificially high levels throughout Wisconsin. Defendants’ illegal conduct substantially affected

Wisconsin commerce and purchasers of Farm-Raised Salmon. As a direct and proximate result

of Defendants’ violations of law, Plaintiff and members of the Damages Class suffered an

ascertainable loss of money or property as a result of Defendants’ use or employment of

unconscionable and deceptive commercial practices as set forth above. That loss was caused by

Defendants’ willful and deceptive conduct, as described herein. Defendants’ deception, including

their affirmative misrepresentations concerning the price of Farm-Raised Salmon at Issue, misled

all purchasers acting reasonably under the circumstances to believe that they were purchasing

Farm-Raised Salmon at prices set by a free and fair market. Defendants’ affirmative

misrepresentations constitute information important to Plaintiff and members of the Damages

Class as they related to the cost of Farm-Raised Salmon they purchased. Defendants have

engaged in unfair competition or unfair or deceptive acts or practices in violation of Wisc. Stat. §

100.18, et seq., and, accordingly, Plaintiff and members of the Damages Class seek all relief

available under that statute.

                                           COUNT IV

                                      Unjust Enrichment59
                         (on behalf of Plaintiff and the Damages Class)

       156.     Plaintiff incorporates by reference the allegations set forth above as if fully set

forth herein.




59
  Unjust enrichment claims are alleged herein under the laws of the states for which claims are
 alleged in Counts Two and Three above.


                                                69
Case 2:19-cv-00207-JAW Document 1 Filed 05/09/19 Page 71 of 76                    PageID #: 71



       157.   To the extent required, this claim is pleaded in the alternative to the other claims

in this Complaint.

       158.   Defendants have unlawfully benefited from their sales of Farm-Raised Salmon

because of the unlawful and inequitable acts alleged in this Complaint. Defendants unlawfully

overcharged privately held commercial and institutional indirect food preparers, which

purchased Farm-Raised Salmon at prices that were more than they would have been but for

Defendants’ unlawful actions.

       159.   Defendants’ financial benefits resulting from their unlawful and inequitable acts

are traceable to overpayments by Plaintiff and members of the Damages Class.

       160.   Plaintiff and the Damages Class have conferred upon Defendants an economic

benefit, in the nature of profits resulting from unlawful overcharges, to the economic detriment

of Plaintiff and the Damages Class.

       161.   Defendants have been enriched by revenue resulting from unlawful overcharges

for Farm-Raised Salmon while Plaintiff and members of the Damages Class has been

impoverished by the overcharges they paid for Farm-Raised Salmon imposed through

Defendants’ unlawful conduct. Defendants’ enrichment and the impoverishment of Plaintiff and

members of the Damages Class are connected.

       162.   There is no justification for Defendants’ retention of, and enrichment from, the

benefits they received, which caused impoverishment to Plaintiff and the Damages Class,

because Plaintiff and the Damages Class paid supracompetitive prices that inured to Defendants’

benefit, and it would be inequitable for Defendants to retain any revenue gained from their

unlawful overcharges.




                                               70
Case 2:19-cv-00207-JAW Document 1 Filed 05/09/19 Page 72 of 76                     PageID #: 72



       163.    Plaintiff did not interfere with Defendants’ affairs in any manner that conferred

these benefits upon Defendants.

       164.    The benefits conferred upon Defendants were not gratuitous, in that they

constituted revenue created by unlawful overcharges arising from Defendants’ illegal and unfair

actions to inflate the prices of Farm-Raised Salmon.

       165.    The benefits conferred upon Defendants are measurable, in that the revenue

Defendants have earned due to their unlawful overcharges of Farm-Raised Salmon are

ascertainable by review of sales records.

       166.    It would be futile for Plaintiff and the Damages Class to seek a remedy from any

party with whom they have privity of contract. Defendants have paid no consideration to any

other person for any of the unlawful benefits they received indirectly from Plaintiff and the

Damages Class with respect to Defendants’ sales of Farm-Raised Salmon.

       167.    It would be futile for Plaintiff and the Damages Class to seek to exhaust any

remedy against the immediate intermediary in the chain of distribution from which they

indirectly purchased Farm-Raised Salmon, as the intermediaries are not liable and cannot

reasonably be expected to compensate Plaintiff and the Damages Class for Defendants’ unlawful

conduct.

       168.    The economic benefit of overcharges and monopoly profits derived by

Defendants through charging supracompetitive and artificially inflated prices for Farm-Raised

Salmon is a direct and proximate result of Defendants’ unlawful practices.

       169.    The financial benefits derived by Defendants rightfully belong to Plaintiff and the

Damages Class, because Plaintiff and the Damages Class paid supracompetitive prices during the

Class Period, inuring to the benefit of Defendants.




                                                71
Case 2:19-cv-00207-JAW Document 1 Filed 05/09/19 Page 73 of 76                     PageID #: 73



       170.    It would be inequitable under unjust enrichment principles under the law of the

District of Columbia and the laws of all states and territories of the United States, except

California, Ohio and Indiana, for Defendants to be permitted to retain any of the overcharges for

Farm-Raised Salmon derived from Defendants’ unlawful, unfair, and unconscionable methods,

acts, and trade practices alleged in this Complaint.

       171.    Defendants are aware of and appreciate the benefits bestowed upon them by

Plaintiff and the Damages Class. Defendants consciously accepted the benefits and continue to

do so as of the date of this filing, as Farm-Raised Salmon prices remain inflated above pre-

conspiracy levels.

       172.    Defendants should be compelled to disgorge in a common fund for the benefit of

Plaintiff and the Damages Class all unlawful or inequitable proceeds they received from their

sales of Farm-Raised Salmon.

       173.    A constructive trust should be imposed upon all unlawful or inequitable sums

received by Defendants traceable to indirect purchases of Farm-Raised Salmon by Plaintiff and

the Damages Class. Plaintiff and the Damages Class have no adequate remedy at law.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands judgment for the following relief:

       174.    The Court determine that this action may be maintained as a class action under

Rule 23(a), (b)(2), and (b)(3) of the Federal Rules of Civil Procedure, and direct that reasonable

Notice of this action, as provided by Rule 23(c)(2) of the Federal Rules of Civil Procedure, be

given to each and every member of the Class;

       175.    That the unlawful conduct, contract, conspiracy, or combination alleged herein be

adjudged and decreed: (a) an unreasonable restraint of trade or commerce in violation of

Section 1 of the Sherman Act; (b) a per se violation of Section 1 of the Sherman Act; (c) an


                                                 72
Case 2:19-cv-00207-JAW Document 1 Filed 05/09/19 Page 74 of 76                     PageID #: 74



unlawful combination, trust, agreement, understanding and/or concert of action in violation of

the state antitrust and unfair competition and consumer protection laws as set forth herein; or,

alternatively (d) acts of unjust enrichment by Defendants as set forth herein.

       176.    Plaintiff and members of the Damages Class recover damages, to the maximum

extent allowed under such state laws, and that a judgment in favor of Plaintiff and members of

the Damages Class be entered against Defendants jointly and severally in an amount to be

trebled to the extent such laws permit;

       177.    Plaintiff and members of the Damages Class recover damages, to the maximum

extent allowed by such laws, in the form of restitution and/or disgorgement of profits unlawfully

obtained;

       178.    Plaintiff and members of the Damages Class be awarded restitution, including

disgorgement of profits Defendants obtained as a result of their acts of unfair competition and

acts of unjust enrichment, and the Court establish of a constructive trust consisting of all ill-

gotten gains from which Plaintiff and members of the Damages Class may make claims on a pro

rata basis;

       179.    Defendants, their affiliates, successors, transferees, assignees and other officers,

directors, partners, agents and employees thereof, and all other persons acting or claiming to act

on their behalf or in concert with them, be permanently enjoined and restrained from in any

manner continuing, maintaining or renewing the conduct, contract, conspiracy, or combination

alleged herein, or from entering into any other contract, conspiracy, or combination having a

similar purpose or effect, and from adopting or following any practice, plan, program, or device

having a similar purpose or effect;




                                                73
Case 2:19-cv-00207-JAW Document 1 Filed 05/09/19 Page 75 of 76                      PageID #: 75



        180.    Plaintiff and members of the Classes be awarded pre- and post- judgment interest

as provided by law, and that such interest be awarded at the highest legal rate;

        181.    Plaintiff and members of the Classes recover their costs of suit, including

reasonable attorneys’ fees, as provided by law; and

        182.    Plaintiff and members of the Classes have such other and further relief as the case

may require and the Court may deem just and proper.

                                        JURY DEMAND

        Plaintiff demands a trial by jury, pursuant to Rule 38(b) of the Federal Rules of Civil

Procedure, of all issues so triable.




                                                74
Case 2:19-cv-00207-JAW Document 1 Filed 05/09/19 Page 76 of 76        PageID #: 76




Dated: May 9, 2019                Respectfully submitted,


                                         /s/ Taylor A. Asen, Esq.
                                         Taylor A. Asen, Esq.
                                         Berman & Simmons, P.A.
                                         P.O. Box 961
                                         Lewiston, ME 04243-0961
                                         (207) 784-3576
                                         tasen@bermansimmons.com


                                  Jonathan W. Cuneo (to apply pro hac vice)
                                  Daniel Cohen (to apply pro hac vice)
                                  Jennifer Kelly (to apply pro hac vice)
                                  Blaine Finley (to apply pro hac vice)
                                  CUNEO GILBERT & LADUCA, LLP
                                  4725 Wisconsin Ave. NW
                                  Suite 200
                                  Washington, DC 20016
                                  Telephone: (202) 789-3960
                                  jonc@cuneolaw.com
                                  danielc@cuneolaw.com
                                  jkelly@cuneolaw.com
                                  bfinley@cuneolaw.com

                                  Counsel for Plaintiff and the Proposed Classes


1585944.doc




                                    75
